--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version
 

--------------------------------------------------------------------------------



$2,000,000,000
 
364-DAY REVOLVING CREDIT FACILITY AGREEMENT
 
Among
 
BRISTOL-MYERS SQUIBB COMPANY,
 
THE BORROWING SUBSIDIARIES,
 
THE LENDERS NAMED HEREIN,
 
BARCLAYS BANK PLC, BNP PARIBAS, CREDIT SUISSE LOAN FUNDING LLC, DEUTSCHE BANK
SECURITIES INC., HSBC BANK USA, NATIONAL ASSOCIATION, MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents,
 
MORGAN STANLEY SENIOR FUNDING, INC. AND MUFG BANK, LTD.,
as Syndication Agents,
 
CITIBANK, N.A.,
as Administrative Agent and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
Dated as of January 25, 2019
 

--------------------------------------------------------------------------------

 
CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., MORGAN STANLEY SENIOR FUNDING, INC.,
MUFG BANK, LTD., BARCLAYS BANK PLC, BNP PARIBAS, CREDIT SUISSE LOAN FUNDING LLC,
DEUTSCHE BANK SECURITIES INC., HSBC BANK USA, NATIONAL ASSOCIATION, MIZUHO BANK,
LTD., SUMITOMO MITSUI BANKING CORPORATION AND WELLS FARGO SECURITIES LLC,
as Joint Lead Arrangers and Bookrunners

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
       
ARTICLE I Definitions
1
         
SECTION 1.1.
Defined Terms
1
 
SECTION 1.2.
Classification of Loans and Borrowings
14
 
SECTION 1.3.
Terms Generally
14
 
SECTION 1.4.
Accounting Terms; GAAP
15
 
SECTION 1.5.
Other Interpretive Provisions
15
       
ARTICLE II The Credits
15
         
SECTION 2.1.
Commitments
15
 
SECTION 2.2.
Loans and Borrowings
15
 
SECTION 2.3.
Requests for Borrowings
16
 
SECTION 2.4.
[Reserved]
16
 
SECTION 2.5.
Term-Out Option
16
 
SECTION 2.6.
Funding of Borrowings
17
 
SECTION 2.7.
Interest Elections
17
 
SECTION 2.8.
Termination and Reduction of Commitments
18
 
SECTION 2.9.
Repayment of Loans; Evidence of Debt
19
 
SECTION 2.10.
Prepayment of Loans
19
 
SECTION 2.11.
Fees
20
 
SECTION 2.12.
Interest
20
 
SECTION 2.13.
Alternate Rate of Interest
21
 
SECTION 2.14.
Increased Costs
21
 
SECTION 2.15.
Break Funding Payments
22
 
SECTION 2.16.
Taxes
23
 
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
26
 
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
27
 
SECTION 2.19.
Borrowing Subsidiaries
27
 
SECTION 2.20.
[Reserved]
29
 
SECTION 2.21.
Defaulting Lenders
29
       
ARTICLE III Representations and Warranties
29
         
SECTION 3.1.
Organization; Powers
29
 
SECTION 3.2.
Authorization
29
 
SECTION 3.3.
Enforceability
30
 
SECTION 3.4.
Governmental Approvals
30
 
SECTION 3.5.
Financial Statements; No Material Adverse Effect
30
 
SECTION 3.6.
Litigation; Compliance with Laws
30
 
SECTION 3.7.
Federal Reserve Regulations
30
 
SECTION 3.8.
Use of Proceeds
31
 
SECTION 3.9.
Taxes
31
 
SECTION 3.10.
Employee Benefit Plans
31
 
SECTION 3.11.
Environmental and Safety Matters
31
 
SECTION 3.12.
Properties
31
 
SECTION 3.13.
Investment and Holding Company Status
32
 
SECTION 3.14.
Sanctions, Anti-Corruption, and Anti-Money Laundering Laws
32

i

--------------------------------------------------------------------------------

 
ARTICLE IV Conditions
32
         
SECTION 4.1.
Effective Date
32
 
SECTION 4.2.
Each Credit Event
33
 
SECTION 4.3.
Initial Borrowing by Each Borrowing Subsidiary
33
       
ARTICLE V Covenants
33
         
SECTION 5.1.
Existence
34
 
SECTION 5.2.
Business and Properties
34
 
SECTION 5.3.
Financial Statements, Reports, Etc.
34
 
SECTION 5.4.
Insurance
35
 
SECTION 5.5.
Obligations and Taxes
35
 
SECTION 5.6.
Litigation and Other Notices
35
 
SECTION 5.7.
Books and Records
35
 
SECTION 5.8.
Ratings
35
 
SECTION 5.9.
Compliance with Laws
35
 
SECTION 5.10.
Consolidations, Mergers, and Sales of Assets
35
 
SECTION 5.11.
Liens
36
 
SECTION 5.12.
Limitation on Sale and Leaseback Transactions
37
 
SECTION 5.13.
Sanctions
37
 
SECTION 5.14.
Anti-Corruption Laws
38
 
SECTION 5.15.
Guaranties
38
       
ARTICLE VI Events of Default
39
       
ARTICLE VII The Administrative Agents
41
       
ARTICLE VIII Miscellaneous
45
         
SECTION 8.1.
Notices
45
 
SECTION 8.2.
Survival of Agreement
46
 
SECTION 8.3.
Binding Effect
47
 
SECTION 8.4.
Successors and Assigns
47
 
SECTION 8.5.
Expenses; Indemnity
50
 
SECTION 8.6.
Applicable Law
51
 
SECTION 8.7.
Waivers; Amendment
51
 
SECTION 8.8.
Entire Agreement
52
 
SECTION 8.9.
Severability
52
 
SECTION 8.10.
Counterparts
52
 
SECTION 8.11.
Headings
52
 
SECTION 8.12.
Right of Setoff
52
 
SECTION 8.13.
Jurisdiction; Consent to Service of Process
52
 
SECTION 8.14.
Waiver of Jury Trial
53
 
SECTION 8.15.
[Reserved]
53
 
SECTION 8.16.
Guaranty
53
 
SECTION 8.17.
[Reserved]
55
 
SECTION 8.18.
Confidentiality
55
 
SECTION 8.19.
USA PATRIOT Act
55
 
SECTION 8.20.
No Fiduciary Duty
56
 
SECTION 8.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
56

ii

--------------------------------------------------------------------------------

 
SCHEDULES
     
Schedule 2.1
Commitments
   
EXHIBITS
     
Exhibit A
Form of Borrowing Request
Exhibit B
Form of Assignment and Assumption
Exhibit C
[Reserved]
Exhibit D
Form of Borrowing Subsidiary Agreement
Exhibit E
Form of Borrowing Subsidiary Termination
Exhibits F1-F4
Forms of U.S. Tax Certificates



iii

--------------------------------------------------------------------------------

                            364-DAY REVOLVING CREDIT FACILITY AGREEMENT (the
“Agreement”) dated as of January 25, 2019, among BRISTOL-MYERS SQUIBB COMPANY, a
Delaware corporation (the “Company”), the BORROWING SUBSIDIARIES (as defined
herein), the lenders listed in Schedule 2.1 (the “Lenders”), BARCLAYS BANK PLC,
BNP PARIBAS, CREDIT SUISSE LOAN FUNDING LLC, DEUTSCHE BANK SECURITIES INC., HSBC
BANK USA, NATIONAL ASSOCIATION, MIZUHO BANK, LTD., SUMITOMO MITSUI BANKING
CORPORATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION, as documentation agents
(in such capacity, the “Documentation Agents”), MORGAN STANLEY SENIOR FUNDING,
INC. AND MUFG BANK, LTD., as syndication agents (in such capacity, the
“Syndication Agents”), CITIBANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Paying Agent”), and JPMORGAN CHASE BANK, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, “JPMCB”; the Paying Agent and JPMCB are referred to herein
individually as an “Administrative Agent” and collectively as the
“Administrative Agents”).
 
The Company has requested that the Lenders, on the terms and subject to the
conditions herein set forth, extend credit to the Company and the applicable
Borrowing Subsidiaries to enable them to borrow on a standby revolving credit
basis on and after the date hereof and at any time and from time to time prior
to the Maturity Date (such term and each other capitalized term used but not
defined herein having the meaning assigned to it in Article I) a principal
amount not in excess of $2,000,000,000. The proceeds of such borrowings are to
be used for working capital and other general corporate purposes of the Company
and its Subsidiaries (other than funding hostile acquisitions) and to refinance
and replace in full the Existing 364-Day Credit Agreement, as defined below. The
Lenders are willing to extend such credit on the terms and subject to the
conditions herein set forth.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE I

Definitions
 
SECTION 1.1.          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Additional Amount” shall have the meaning assigned to such term in SECTION
2.16. (a).
 
“Administrative Agents” shall have the meaning assigned to such term in the
preamble to this Agreement.
 
“Administrative Fees” shall have the meaning assigned to such term in SECTION
2.11. (b).
 
“Administrative Questionnaire” shall mean an administrative questionnaire
delivered by a Lender pursuant to SECTION 8.4. (e) in form acceptable to the
Administrative Agents.
 
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.

--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agents, the Syndication Agents, the
Paying Agent and the Documentations Agents.
 
“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the Prime Rate, (b) 1/2 of one percent above the NYFRB Rate and
(c) the LIBO Rate for Dollars applicable for an interest period of one month in
effect for such day plus 1%, provided that for the purpose of this definition,
the LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m., London time, on such day. If for
any reason the Paying Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the LIBO Rate
or NYFRB Rate, or both, specified in clause (b) or (c), respectively, of the
first sentence of this definition, for any reason, including, without
limitation, the inability or failure of the Paying Agent to obtain sufficient
quotations in accordance with the terms hereof, the Alternate Base Rate shall be
determined without regard to clause (b) or (c), or both, of the first sentence
of this definition until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate shall be effective on the
effective date of any change in such rate.
 
“Anti-Corruption Laws” shall have the meaning assigned to such term in SECTION
3.14.
 
“Anti-Money Laundering Laws” shall mean the Bank Secrecy Act of 1970, as amended
by the Patriot Act, and the applicable anti-money laundering statutes of
jurisdictions where the Company and its Subsidiaries conduct business and the
applicable rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority, and Executive Order No. 13224 on Terrorist Financing, effective
September 23, 2001.
 
“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, Applicable Percentage shall mean, with
respect to any Lender, the percentage of the aggregate outstanding principal
amount of the Loans represented by the aggregate outstanding principal amount of
each Lender’s Loans. Notwithstanding the foregoing, in the case of SECTION 2.21.
when a Defaulting Lender shall exist, Applicable Percentage shall be determined
without regard to any Defaulting Lender’s Commitment.
 
“Applicable Rate” shall mean on any date, the number of Basis Points per annum,
based upon the Debt Rating as set forth on the pricing grid below:
 
Company’s Rating Level (S&P or Moody’s)
Applicable Margin
Applicable Revolver Commitment Fee Rate
ABR Revolving Loans
LIBOR Revolving Loans
Rating Level 1:  ³ A+ / A1
0 bps
62.5 bps
3 bps
Rating Level 2: A / A2
0 bps
75 bps
4 bps
Rating Level 3: A- / A3
0 bps
87.5 bps
6 bps
Rating Level 4: < BBB+ / Baa1
0 bps
100 bps
9 bps


2

--------------------------------------------------------------------------------

For the purposes of this Agreement, “Debt Rating” shall mean, as of any date of
determination, the rating as publicly announced by either S&P or Moody’s
(collectively, the “Debt Ratings”) of the Company’s non-credit-enhanced, senior
unsecured long-term debt; provided that (a) if the Moody's Debt Rating and the
S&P Debt Rating differ by one Rating Level, then the applicable Rating Level
shall be the higher of such Rating Levels; (b) if the Moody's Debt Rating and
the S&P Debt Rating differ by more than one Rating Level, then the applicable
Rating Level shall be the Rating Level that is one level below the higher of the
two Rating Levels (for purposes of the pricing grid above, Rating Level 1 is the
highest and Rating Level 4 is the lowest); and (c)  if only one of S&P and
Moody’s shall have in effect a Rating Level, then the one such Rating Level in
effect shall be the applicable Rating Level;  and provided further that any
period during which there is no Debt Rating, pricing shall be determined at
Rating Level 4 set forth on the pricing grid above.
 
Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date on
which the relevant change in Debt Rating is first publicly announced by Moody’s
or S&P and ending on the date immediately preceding the effective date of the
next such change.
 
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee in the form of Exhibit B.
 
“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
 
“Bankruptcy Event” shall mean with respect to any Person that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agents, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided further that such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
 
“Basis Point” shall mean 1/100th of 1.00%.
 
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
 
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
3

--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Board of Directors” shall mean either the board of directors of the Company or
any duly authorized committee thereof or any committee of officers of the
Company acting pursuant to authority granted by the board of directors of the
Company or any committee of such board.
 
“Borrower” shall mean the Company or any Borrowing Subsidiary.
 
“Borrowing” shall mean Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
 
“Borrowing Request” shall mean a request by the Company for a Borrowing in
accordance with SECTION 2.3.
 
“Borrowing Subsidiary” shall mean any Subsidiary of the Company designated as a
Borrowing Subsidiary by the Company pursuant to SECTION 2.19.
 
“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit D.
 
“Borrowing Subsidiary Obligations” shall mean the due and punctual payment of
(i) the principal of and interest on any Loans made by the Lenders to the
Borrowing Subsidiaries pursuant to this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities (including, without limitation, the obligations
described in SECTION 2.16. and SECTION 2.19.) of the Borrowing Subsidiaries to
the Lenders under this Agreement and the other Loan Documents.
 
“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit E.
 
“Bridge Facility” shall mean the senior unsecured bridge term loan facility
contemplated by that certain commitment letter, dated January 2, 2019, among
MSSF, MUFG Bank, Ltd. and the Company (as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time).
 
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided, however, that, any obligations relating to a lease that was accounted
for by such Person as an operating lease as of December 15, 2018 and any similar
lease entered into after December 15, 2018 by such Person shall be accounted for
as an operating lease and not a Capital Lease Obligation.
4

--------------------------------------------------------------------------------

“Capital Markets Debt” shall mean any third party Debt for borrowed money
consisting of bonds, debentures, notes or other debt securities issued by the
Company.
 
“CFC Holdco” means a Subsidiary with no material assets other than capital stock
(and debt securities, if any) of one or more CFCs, or of other CFC Holdcos.
 
“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than (i) the Company, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan of the Company or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) shall have acquired beneficial
ownership of shares representing more than 35% of the combined voting power
represented by the outstanding Voting Stock of the Company (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended,
and the applicable rules and regulations thereunder), or (b) during any period
of 12 consecutive months, commencing before or after the date of this Agreement,
individuals who on the first day of such period were directors of the Company
(together with any replacement or additional directors who were nominated or
elected by a majority of directors then in office) cease to constitute a
majority of the Board of Directors of the Company.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
SECTION 2.14. (b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines, requirements
and directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (in each case in this clause (ii) pursuant to
Basel III) shall in each case be deemed a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented, if increased costs or loss of
yield on the part of any Credit Party pursuant to the Commitments or the making
of Loans under, or otherwise in connection with, this Agreement arise after the
Effective Date.
 
 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to SECTION 2.8. or (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to SECTION 8.4. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.1, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $2,000,000,000.
 
“Communications” shall have the meaning assigned to such term in SECTION
8.1.(b).
5

--------------------------------------------------------------------------------

“Company” shall mean Bristol-Myers Squibb Company, a Delaware corporation.
 
“Consolidated Net Tangible Assets” shall mean, with respect to the Company, the
total amount of its assets (less applicable reserves and other properly
deductible items) after deducting (i) all current liabilities (excluding the
amount of those which are by their terms extendable or renewable at the option
of the obligor to a date more than 12 months after the date as of which the
amount is being determined) and (ii) all goodwill, tradenames, trademarks,
patents, unamortized debt discount and expense and other like intangible assets,
all as set forth on the most recent balance sheet of the Company and its
consolidated Subsidiaries and determined on a consolidated basis in accordance
with GAAP.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
 “Credit Party” shall mean any Agent or any Lender.
 
“Debt” shall mean (i) all obligations represented by notes, bonds, debentures or
similar evidences of indebtedness; (ii) all indebtedness for borrowed money or
for the deferred purchase price of property or services other than, in the case
of any such deferred purchase price, on normal trade terms and (iii) all rental
obligations as lessee under leases which shall have been or should be recorded
as Capital Lease Obligations.
 
“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” shall mean any Lender that (a) has failed (and such failure
has not been cured within two Business Days of the date required to be funded or
paid) to (i) fund any portion of its Loans or (ii) pay over to any Lender any
other amount required to be paid by it hereunder, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agents (a copy of which shall promptly be shared with the Company), (d) has
become the subject of a Bankruptcy Event or (e) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action.
 
“Documentation Agents” shall have the meaning assigned to such term in the
preamble to this Agreement.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
“Domestic Subsidiary” shall mean a Subsidiary of the Company that is not a
Foreign Subsidiary.
 
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
6

--------------------------------------------------------------------------------

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means the date on which the conditions specified in SECTION
4.1. are satisfied (or waived in accordance with SECTION 8.7.).
 
“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including without limitation common law), regulations,
enforceable requirements, binding determinations, orders, decrees, judgments,
injunctions, permits, approvals, authorizations, licenses, permissions, written
notices or binding agreements issued, promulgated or entered by any Governmental
Authority, relating to the environment, to employee health or safety as it
pertains to the use or handling of, or exposure to, any hazardous substance or
contaminant, to preservation or reclamation of natural resources or to the
management, release or threatened release of any hazardous substance,
contaminant, or noxious odor, including without limitation the Hazardous
Materials Transportation Act, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, the Clean Air Act of 1970, as amended, the Toxic
Substances Control Act of 1976, the Occupational Safety and Health Act of 1970,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, the
Safe Drinking Water Act of 1974, as amended, the Federal Insecticide, Fungicide
and Rodenticide Act of 1947, as amended by the Federal Environmental Pesticide
Control Act of 1972, the Food Quality Protection Act of 1996, as amended, any
similar or implementing state law, all amendments of any of them, and any
regulations promulgated under any of them.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 412 of the Code,
under Section 414(m) of the Code.
 
“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30-day notice to the PBGC or
with respect to which the notice requirement is waived under such regulations),
or (ii) the withdrawal of the Company or any ERISA Affiliates from a Plan during
a plan year in which it was a “substantial employer”, as such term is defined in
Section 4001(a) of ERISA, or (iii) the filing of a notice of intent to terminate
a Plan or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate a Plan by the PBGC
or (v) any other event or condition which is reasonably likely to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or (vi) the partial or complete withdrawal
of the Company or any ERISA Affiliate from a Multiemployer Plan.
7

--------------------------------------------------------------------------------

 
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
 
“Event of Default” shall have the meaning assigned to such term in ARTICLE VI.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Existing 364-Day Credit Agreement” shall mean the 364-Day Revolving Credit
Facility Agreement, dated as of March 29, 2018, among the Company, the Borrowing
Subsidiaries, the Lenders named therein, Citibank, N.A. and JPMorgan Chase Bank,
N.A., as Administrative Agents, and the other Agents party thereto from time to
time (as may be amended, restated, amended and restated, supplemented, modified
or replaced from time to time).
 
“Existing Five Year Credit Agreements” shall mean (i) the Five Year Competitive
Advance and Revolving Credit Facility Agreement dated as of September 29, 2011
among the Company, the Lenders named therein, Citibank, N.A. and JPMorgan Chase
Bank, N.A., as Administrative Agents, and the other Agents party thereto from
time to time (as may be amended, restated, amended and restated, supplemented,
modified or replaced from time to time) and (ii) the Five Year Competitive
Advance and Revolving Credit Facility Agreement dated as of July 30, 2012 among
the Company, the Lenders named therein, Citibank, N.A. and JPMorgan Chase Bank,
N.A., as Administrative Agents, and the other Agents party thereto from time to
time (as may be amended, restated, amended and restated, supplemented, modified
or replaced from time to time).
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, or any amendment or
revision thereof, so long as such amendment or revision is substantially similar
to Sections 1471 to 1474 of the Code as of the date of this Agreement, together
in each case with any regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” shall mean, on any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
 
“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or assistant treasurer of such
corporation.
 
“Foreign Subsidiary” shall mean (a) each Subsidiary which is a “controlled
foreign corporation” within the meaning of Section 957(a) of the Code (a “CFC”),
(b) each Subsidiary which is a CFC Holdco and (c) each Subsidiary of a CFC or
CFC Holdco.
 
“Funded Debt” shall mean Debt of the Company or a Subsidiary owning Restricted
Property maturing by its terms more than one year after its creation and Debt
classified as long-term debt under GAAP and, in the case of Funded Debt of the
Company, ranking at least pari passu with the Loans.
8

--------------------------------------------------------------------------------

 
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
 
“Governmental Authority” shall mean the government of any nation, including, but
not limited to, the United States of America, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
“Guarantor” and “Guarantors” has the meaning set forth in SECTION 5.15. (a).
 
“Guaranty” and “Guaranties” has the meaning set forth in SECTION 5.15. (a).
 
“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including, without limitation, polychlorinated biphenyls (commonly known as
PCBs), asbestos or asbestos-containing material, and any substance, waste or
material regulated or that could reasonably be expected to result in liability
under Environmental and Safety Laws.
 
“Indenture” shall mean the Indenture dated as of June 1, 1993 between the
Company and JPMCB, as successor to The Chase Manhattan Bank (National
Association), as trustee, as amended, supplemented or otherwise modified from
time to time.
 
“Interest Election Request” shall mean a request by the Company to convert or
continue a Borrowing in accordance with SECTION 2.7.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
 
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Company may elect; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”
9

--------------------------------------------------------------------------------

 
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Rate)
determined by the Paying Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Rate for the longest
period that is shorter than the Impacted Interest Period; and (b) the LIBO Rate
for the shortest period that exceeds the Impacted Interest Period, in each case,
at such time.
 
“JPMCB” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Lenders” shall mean (a) the financial institutions listed on Schedule 2.1
(other than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption.
 
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on the LIBOR01 or LIBOR02 Page published by
Reuters (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Paying Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Dollars in the London
interbank market) (the “LIBO Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for deposits in Dollars with a maturity comparable to such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”), then the LIBO
Rate shall be the Interpolated Rate; provided further that if the LIBO Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
 
“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”
 
“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.
 
“Loan Documents” shall mean this Agreement, each Borrowing Subsidiary Agreement,
each Borrowing Subsidiary Termination, each Guaranty and each promissory note
held by a Lender pursuant to SECTION 2.9. (e).
 
“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
this Agreement.
 
“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.
 
“Material Adverse Effect” shall mean a material adverse effect on the business,
results of operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole, excluding changes or effects in
connection with specific events applicable to the Company and/or its
Subsidiaries as disclosed in any annual report on Form 10-K, quarterly report on
Form 10-Q or any current report on Form 8-K, in each case filed subsequent to
December 31, 2018 and prior to the Effective Date.
 
“Material Debt” shall mean any Debt of the Company contemplated by clauses (i)
and (ii) of the definition thereof, in each case, under any revolving or term
loan credit facility or any Capital Markets Debt, in each case, in an aggregate
committed or principal amount in excess of $1,000,000,000.
10

--------------------------------------------------------------------------------



For the avoidance of doubt, Material Debt shall exclude any intercompany Debt
and any obligations in respect of interest rate caps, collars, exchanges, swaps
or other similar agreements.
 
“Maturity Date” shall mean January 24, 2020.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“New Lending Office” shall have the meaning assigned to such term in SECTION
2.16. (g).
 
“Non-U.S. Lender” shall have the meaning assigned to such term in SECTION 2.16.
(g).
 
“NYFRB” shall mean the Federal Reserve Bank of New York.
 
“NYFRB Rate” shall mean, on any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided, that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such date received
by the Paying Agent from a Federal funds broker of recognized standing selected
by it; provided further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“Obligations” shall mean the due and punctual payment of (i) the principal of
and interest on any Loans made by the Lenders to the Borrowers (including, for
the avoidance of doubt, the Borrowing Subsidiary Obligations) pursuant to this
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities (including, without
limitation, the obligations described in SECTION 2.16. and SECTION 2.19.) of the
Borrowers to the Lenders under this Agreement and the other Loan Documents.
 
“Other Taxes” shall have the meaning assigned to such term in SECTION 2.16. (b).
 
“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
 
“Participant Register” shall have the meaning assigned to such term in SECTION
8.4. (f).
 
“Patriot Act” shall have the meaning assigned to such term in SECTION 8.19.
 
“Paying Agent” shall have the meaning assigned to such term in the preamble to
this Agreement.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
11

--------------------------------------------------------------------------------

 
“Permanent Financing Commitment Letter” shall mean that certain commitment
letter dated as of January 2, 2019 by and among the Company, Morgan Stanley
Senior Funding, Inc. and MUFG Bank, Ltd. in respect of those certain senior
unsecured term loan facility and the senior unsecured revolving credit
facilities.
 
“Person” shall mean any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan), subject to the provisions of Title
IV of ERISA or Section 412 of the Code that is maintained by the Company or any
ERISA Affiliate for current or former employees, or any beneficiary thereof.
 
“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
 
“Platform” shall have the meaning assigned to such term in SECTION 8.1. (b).
 
“Prime Rate” shall mean the rate of interest per annum from time to time
published in the “Money Rates” section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the Prime Lending
Rate, then the highest of such rates.
 
“Protesting Lender” shall have the meaning assigned to such term in SECTION
2.19.
 
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Register” shall have the meaning given such term in SECTION 8.4. (d).
 
“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.
 
“Restricted Property” shall mean (i) any manufacturing facility, or portion
thereof, owned or leased by the Company or any Subsidiary and located within the
continental United States of America which, in the opinion of the Board of
Directors of the Company, is of material importance to the business of the
Company and its Subsidiaries taken as a whole, but no such manufacturing
facility, or portion thereof, shall be deemed of material importance if its
gross book value (before deducting accumulated depreciation) is less than 2% of
Consolidated Net Tangible Assets, and (ii) any shares of capital stock or
indebtedness of any Subsidiary owning any such manufacturing facility. As used
in this definition, “manufacturing facility” means property, plant and equipment
used for actual manufacturing and for activities directly related to
manufacturing, and it excludes sales offices, research facilities and facilities
used only for warehousing, distribution or general administration.
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate outstanding principal amount of such Lender’s Revolving Loans at
such time.
 
“Revolving Loan” shall mean a Loan made pursuant to SECTION 2.3.
12

--------------------------------------------------------------------------------

 
“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Company or any Subsidiary leases any Restricted Property
that has been or is to be sold or transferred by the Company or the Subsidiary
to such Person to the extent such property constituted Restricted Property at
the time leased, other than (i) temporary leases for a term, including renewals
at the option of the lessee, of not more than three years, (ii) transactions
between the Company and a Subsidiary or between Subsidiaries, (iii) leases of
Restricted Property executed by the time of, or within 12 months after the
latest of, the acquisition, the completion of construction or improvement, or
the commencement of commercial operation, of such Restricted Property, and (iv)
arrangements pursuant to any provision of law with an effect similar to that
under former Section 168(f)(8) of the Internal Revenue Code of 1954.
 
“Sanctions” shall have the meaning assigned to such term in SECTION 3.14.
 
“S&P” shall mean Standard & Poor’s Financial Services LLC or any successor
thereto.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Specified Revolving Credit Agreement” shall mean the Three Year Revolving
Credit Facility Agreement to be dated as of the date hereof as contemplated by
the Permanent Financing Commitment Letter among the Company, the Lenders named
therein, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and the
other Agents party thereto from time to time (as may be amended, restated,
amended and restated, supplemented, modified or replaced from time to time).
 
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) for purposes of SECTION 5.10. and SECTION 5.11. only, any Person the
majority of the outstanding Voting Stock of which is owned, directly or
indirectly, by the parent or one or more subsidiaries of the parent of such
Person and (ii) for all other purposes under this Agreement, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held. References herein to “Subsidiary” shall mean a Subsidiary of
the Company.
 
“Syndication Agents” shall have the meaning assigned to such term in the
preamble to this Agreement.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings or other charges imposed by any Governmental Authority
and all liabilities with respect thereto, including any interest, additions to
tax or penalties.
 
“Term Loan Credit Agreement” shall mean the Term Loan Credit Agreement as
contemplated by the Permanent Financing Commitment Letter dated as of January
18, 2019 by and among the Company, the Lenders named therein, Morgan Stanley
Senior Funding, Inc., as Administrative Agent, and the other Agents party
thereto from time to time (as may be amended, restated, amended and restated,
supplemented, modified or replaced from time to time).
 
“Transactions” means the execution and delivery by the Borrowers of this
Agreement (or, in the case of the Borrowing Subsidiaries, the Borrowing
Subsidiary Agreements), the performance by the Borrowers of this Agreement, the
borrowing of the Loans and the use of the proceeds thereof.
13

--------------------------------------------------------------------------------

 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO Rate
and the Alternate Base Rate.
 
“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease remaining on the date as of which the amount is being determined, without
regard to any renewal or extension options contained in the lease, discounted at
the weighted average interest rate on the Securities of all series which are
outstanding on the effective date of such Sale and Leaseback Transaction and
which have the benefit of Section 1007 of the Indenture under which the
Securities are issued.
 
“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.
 
“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) or other ownership interests representing 100% of the equity
are, at the time any determination is being made, owned by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
 
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
 
SECTION 1.2.          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
 
SECTION 1.3.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
14

--------------------------------------------------------------------------------

 
SECTION 1.4.          Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agents that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if an Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
SECTION 1.5.          Other Interpretive Provisions.  Any reference herein to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).
 
ARTICLE II

The Credits
 
SECTION 2.1.          Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and any
Borrowing Subsidiary from time to time during the Availability Period in Dollars
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the sum of
the total Revolving Credit Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company and each applicable Borrowing Subsidiary may borrow, prepay and reborrow
Revolving Loans.
 
SECTION 2.2.          Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
 
(b)          Subject to SECTION 2.13., each Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans (each of which shall be denominated
in Dollars) as the Company (on its own behalf or on behalf of any other
applicable Borrower) may request in accordance herewith; provided that any
exercise of such option shall not affect the obligation of any Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(c)          At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurocurrency Borrowings outstanding.
 
(d)          Notwithstanding any other provision of this Agreement, the Company
(on its own behalf or on behalf of any other Borrower) shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.
15

--------------------------------------------------------------------------------

 
SECTION 2.3.          Requests for Borrowings. To request a Borrowing, the
Company (on its own behalf or on behalf of any other applicable Borrower) shall
notify the Paying Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing, not later than 10:30 a.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic transmission to the Paying Agent of a written Borrowing Request in
the form of Exhibit A. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with SECTION 2.2.:
 
(i)       the aggregate amount of the requested Borrowing;


(ii)      the date of such Borrowing, which shall be a Business Day;


(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(iv)     in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;


(v)      the location and number of the account of the Company or the other
applicable Borrowers to which funds are to be disbursed, which shall comply with
the requirements of SECTION 2.6. (a); and


(vi)     the applicable Borrower.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurocurrency Borrowing with an Interest Period of one month
if such Borrowing is requested at least three Business Days prior to the date of
such proposed Borrowing or an ABR Borrowing otherwise. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the Company
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Paying Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.4.          [Reserved].
 
SECTION 2.5.          Term-Out Option. If (i) the Company delivers a certificate
on the Maturity Date certifying that the representations and warranties of the
Company set forth in this Agreement (other than those set forth in SECTION 3.5.
(b), SECTION 3.6. (a), SECTION 3.10. and SECTION 3.11.) shall be true and
correct in all material respects (provided that such representations qualified
as to “materiality” shall be true and correct) on and as of such Maturity Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case those representations and warranties will be true and correct as of
such earlier date, (ii) no Default or Event of Default shall have occurred and
be continuing, and (iii) the Company shall have paid to the Administrative
Agents for the account of the Lenders a term- out premium of 0.50% of the
outstanding principal amount of such outstanding Loans on the Maturity Date,
such Loans shall not be due on the Maturity Date and shall instead be due and
payable on the first anniversary of the Maturity Date, with the effect that all
references in this Agreement to the Maturity Date (other than as set forth in
this SECTION 2.5. or in the definition of “Availability Period” as used in
SECTION 2.1.) shall thereafter be deemed to refer to the date that is the first
anniversary of the Maturity Date.
16

--------------------------------------------------------------------------------

 
SECTION 2.6.          Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in Dollars to the account of the Paying Agent or an
Affiliate thereof most recently designated by it for such purpose by notice to
the Lenders, by 2:00 p.m., New York City time. The Paying Agent will make such
Loans available to such Borrower by promptly crediting the amounts so received,
in like funds, to an account of such Borrower maintained with the Paying Agent
in New York City (or, in the case of any Loan with respect to which such
Borrower shall have requested funding in another jurisdiction, to such account
in such jurisdiction as such Borrower shall have designated in the applicable
Borrowing Request).
 
(b)          Unless the Paying Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Paying Agent such Lender’s share of such Borrowing, the Paying
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to such Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Paying Agent, then the applicable Lender and the applicable
Borrower severally agree to pay to the Paying Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Paying Agent, at (i) in the case of such Lender, the NYFRB Rate
from time to time in effect or (ii) in the case of such Borrower, the interest
rate on the applicable Borrowing; provided that no repayment by such Borrower
pursuant to this sentence shall be deemed to be a prepayment for purposes of
SECTION 2.15. If such Lender pays such amount to the Paying Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.7.          Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Company (on its own behalf or on behalf
of any other Borrower) may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. Eurocurrency
Loans may not be converted to Loans of a different Type. The Company (on its own
behalf or on behalf of any other Borrower) may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
 
(b)          To make an election pursuant to this Section, the Company (on its
own behalf or on behalf of any other Borrower) shall notify the Paying Agent of
such election by telephone by the time that a Borrowing Request would be
required under SECTION 2.3. if the Company (on its own behalf or on behalf of
any other Borrower) were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, telecopy or electronic transmission to the Paying Agent of a
written Interest Election Request in a form approved by the Paying Agent and
signed by the Company.
17

--------------------------------------------------------------------------------

 
(c)       Each telephonic and written Interest Election Request shall specify
the following information in compliance with SECTION 2.2.:
 
(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv)     if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company (on its own behalf or on behalf
of any other Borrower) shall be deemed to have selected an Interest Period of
one month’s duration.
 
(d)       Promptly following receipt of an Interest Election Request, the Paying
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
 
(e)       If the Company (on its own behalf or on behalf of any other Borrower)
fails to deliver a timely Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Paying Agent, at the request of the Required
Lenders, so notifies the Company, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
SECTION 2.8.          Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
 
(b)       The Company may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with SECTION 2.10., the Revolving Credit Exposures would exceed the total
Commitments.
 
(c)       The Company shall notify the Paying Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Paying Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Company may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Company (by notice to the Paying Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
18

--------------------------------------------------------------------------------

 
SECTION 2.9.          Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay to the Paying Agent for the account of
each Lender the then unpaid principal amount of its Revolving Loans on the
Maturity Date.
 
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)          The Paying Agent shall maintain a Register pursuant to subSECTION
8.4. (d), and an account for each Lender in which it shall record (i) the amount
of each Loan made hereunder and any promissory note evidencing such Loan, the
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Paying Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
(d)          The entries made in the Register and the accounts of each Lender
maintained pursuant to paragraphs (b) and (c) of this Section shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Paying Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
any Borrower to repay the Loans in accordance with the terms of this Agreement.
 
(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note for its Revolving Loans. In such event, the applicable Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Paying Agent. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to SECTION 8.4.) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its assigns).
 
SECTION 2.10.          Prepayment of Loans. (a) The applicable Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.
 
(b)          The Company (on its own behalf or on behalf of any other Borrower)
shall notify the Paying Agent by telephone (confirmed by telecopy or electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 10:00 a.m., New York City time three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 10:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by SECTION 2.8., then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with SECTION 2.8. Promptly
following receipt of any such notice relating to a Borrowing, the Paying Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in SECTION 2.2. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by SECTION 2.12.
19

--------------------------------------------------------------------------------

 
SECTION 2.11.          Fees. (a) The Company agrees to pay to the Paying Agent
for the account of each Lender a commitment fee in Dollars which shall accrue at
the Applicable Rate on the average daily amount of the unused Commitment of such
Lender during the period from and including the date hereof to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(b)          The Company agrees to pay to the Paying Agent, for its own account,
the administrative, auction and other fees separately agreed upon between the
Company and the Paying Agent (collectively, the “Administrative Fees”).
 
(c)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Paying Agent for distribution, in the case
of commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.12.          Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
 
(c)          [Reserved]
 
(d)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(e)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided, that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
 
(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at time when the Alternate Base Rate is based on clause (a) of the first
sentence of the definition of Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Paying Agent, and such determination shall be conclusive
absent manifest error.
20

--------------------------------------------------------------------------------

 
SECTION 2.13.          Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
 
(a)       the Paying Agent shall have determined (which determination shall be
made in good faith and shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the LIBO Rate for such
Interest Period; or
 
(b)       the Paying Agent is advised by the Required Lenders that the LIBO Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
 
then the Paying Agent shall give notice thereof to the Company (on its own
behalf or on behalf of the applicable Borrower) and the Lenders by telephone or
telecopy or electronic transmission, as applicable, as promptly as practicable
thereafter and, until the Paying Agent notifies the Company and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.14.          Increased Costs. (a) If any Change in Law shall:
 
(i)       subject any Lender or Agent to any Taxes (other than (x) Non-Excluded
Taxes imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document, (y) Excluded Taxes and (z)
Other Taxes) on its Loans, Loan principal, Commitments, or other obligations
under the Loan Documents, or its deposits, reserves, other liabilities or
capital attributable thereto;


(ii)      impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or


(iii)     impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) by an amount deemed by such Lender to be material or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the applicable Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
 
(b)       If any Lender determines that any Change in Law regarding capital
requirements or liquidity has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
21

--------------------------------------------------------------------------------

 
(c)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) of this Section, and setting forth in reasonable detail the
manner in which such amount or amounts shall have been determined, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 60-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
(e)          [Reserved]
 
(f)          If the cost to any Lender of making or maintaining any Loan to a
Borrowing Subsidiary incorporated or organized in a jurisdiction other than the
United States or any state thereof is increased (or the amount of any sum
received or receivable by any Lender or its lending office is reduced) by an
amount deemed by such Lender to be material, by reason of the fact that such
Borrowing Subsidiary is incorporated or organized in a jurisdiction outside of
the United States, such Borrowing Subsidiary shall indemnify such Lender for
such increased cost or reduction within fifteen (15) days after demand by such
Lender (with a copy to the Paying Agent), which such Lender shall make within
sixty (60) days from the day such Lender has notice of such increased cost or
reduction.
 
SECTION 2.15.          Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under SECTION 2.10. (b) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by any Borrower pursuant to
SECTION 2.18., then, in any such event, the applicable Borrower shall compensate
each Lender for the out-of-pocket loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
present value of the excess, if any, of (i) its cost of obtaining the funds for
the Loan being paid, prepaid, refinanced or not borrowed (assumed to be the LIBO
Rate that would have been applicable thereto) for the period from the date of
such payment, prepayment, refinancing or failure to borrow or refinance to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow or refinance the Interest Period for such Loan which would have commenced
on the date of such failure) over (ii) the amount of interest (as reasonably
determined by such Lender) that would be realized by such Lender in reemploying
the funds so paid, prepaid or not borrowed or refinanced for such period or
Interest Period, as the case may be. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section and setting forth in reasonable detail the manner in which such amount
or amounts shall have been determined shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. Such Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
22

--------------------------------------------------------------------------------

 
SECTION 2.16.          Taxes. (a) Any and all payments to the Lenders or the
Administrative Agents hereunder by a Borrower or on account of any obligation of
any Borrower shall be made free and clear of and without deduction for any and
all current or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) net income
or franchise and similar taxes imposed on (or measured by) net income imposed on
any Administrative Agent or any Lender (or participant) by the United States and
any other jurisdiction as a result of a present or former connection between
such Administrative Agent or such Lender (or participant) and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than as a result of entering into
this Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) (ii) any branch profits tax imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Borrower is located, (iii) taxes that are imposed under FATCA and (iv)
any taxes that are attributable solely to the failure of any Lender to comply
with SECTION 2.16. (g) or SECTION 2.16. (h) (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities, collectively or
individually, “Non-Excluded Taxes” and all such excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, collectively or individually,
together with any Taxes described in SECTION 2.16. (i), “Excluded Taxes”). If
any applicable withholding agent shall be required to deduct any Non-Excluded
Taxes from or in respect of any sum payable hereunder to any Lender or any
Administrative Agent, (i) the sum payable shall be increased by the amount (an
“Additional Amount”) necessary so that after making all required deductions
(including deductions applicable to Additional Amounts payable under this
SECTION 2.16.) such Lender or such Administrative Agent (as the case may be)
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the withholding agent shall make such deductions and
(iii) the applicable withholding agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)          In addition, the relevant Borrower (or the Company, as guarantor,
as applicable) shall pay to the relevant Governmental Authority in accordance
with applicable law any current or future stamp, intangibles or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any other Loan Document that
are imposed by a Governmental Authority in a jurisdiction in which the relevant
Borrower or the Company is incorporated, organized, managed and controlled or
considered to have its seat or otherwise has a connection (other than as a
result of entering into this Agreement, performing any obligations hereunder,
receiving any payments hereunder or enforcing any rights hereunder) (“Other
Taxes”).
 
(c)          Each Borrower and the Company shall jointly and severally indemnify
each Lender (or participant) and each Administrative Agent for the full amount
of Non-Excluded Taxes and Other Taxes paid by such Lender (or participant) or
such Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses (including reasonable attorney’s fees and
expenses)) arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability prepared by a Lender, or an Administrative Agent on its behalf and
setting forth in reasonable detail the manner in which such amount shall have
been determined, absent manifest error, shall be final, conclusive and binding
for all purposes. Such indemnification shall be made within 30 days after the
date the Lender or the Administrative Agent, as the case may be, makes written
demand therefor, which written demand shall be made within 180 days of the date
such Lender or Administrative Agent receives written demand for payment of such
Taxes or Other Taxes from the relevant Governmental Authority.
23

--------------------------------------------------------------------------------

 
(d)          If a Lender (or participant) or an Administrative Agent receives a
refund in respect of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the relevant Borrower or the Company, as guarantor, as
applicable, or with respect to which the relevant Borrower has paid Additional
Amounts pursuant to this SECTION 2.16., it shall within 30 days from the date of
such receipt pay over such refund to the relevant Borrower or the Company, as
guarantor, as applicable (but only to the extent of indemnity payments made, or
Additional Amounts paid, by the relevant Borrower or the Company, as guarantor,
as applicable under this SECTION 2.16. with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Lender
(or participant) or such Administrative Agent and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the relevant Borrower or the Company, as
guarantor, as applicable, upon the request of such Lender (or participant) or
such Administrative Agent, agrees to repay the amount paid over to the relevant
Borrower or the Company, as guarantor, as applicable (plus penalties, interest
or other charges) to such Lender (or participant) or such Administrative Agent
in the event such Lender (or participant) or such Administrative Agent is
required to repay such refund to such Governmental Authority.
 
(e)          As soon as practicable after the date of any payment of
Non-Excluded Taxes or Other Taxes by the relevant Borrower to the relevant
Governmental Authority, the relevant Borrower will deliver to the Paying Agent,
at its addresses referred to in SECTION 8.1., the original or a certified copy
of a receipt issued by such Governmental Authority evidencing payment thereof.
 
(f)          Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this SECTION 2.16. shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.
 
(g)          (i) Each Lender (or participant) that is a United States person as
defined in Section 7701(a)(30) of the Code shall deliver to the Company and the
Paying Agent two copies of either United States Internal Revenue Service (“IRS”)
Form W-9 (or successor forms). Each Lender (or participant) that is not a United
States person as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Company and the Paying Agent two copies of either
IRS Form W-8BEN, W-8BEN-E or W-8ECI (or any successor forms), Form W-8IMY (or
successor form) together with any applicable underlying IRS forms, or, in the
case of a Non-U.S. Lender claiming exemption from U.S. Federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, an IRS Form W-8BEN or W-8BEN-E, or any subsequent or
substitute versions thereof or successors thereto (and a certificate
substantially in the form of Exhibit F representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c)(3)(A) of the Code, is not a 10 percent
shareholder (within the meaning of Section 881(c)(3)(B) of the Code) of the
Company, is not a controlled foreign corporation related to the Company (within
the meaning of Section 881(c)(3)(C) of the Code) and is not conducting a trade
or business in the United States with which the relevant interest payments are
effectively connected), properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Company under this Agreement. Such forms
shall be delivered by each Lender on or before the date it becomes a party to
this Agreement (or, in the case of a participant, on or before the date such
participant becomes a participant hereunder) and on or before the date, if any,
such Lender changes its applicable lending office by designating a different
lending office (a “New Lending Office”). In addition, each Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender. Notwithstanding any other provision of this SECTION
2.16. (g), a Non-U.S. Lender shall not be required to deliver any form pursuant
to this SECTION 2.16. (g) that such Non-U.S. Lender is not legally able to
deliver.
24

--------------------------------------------------------------------------------

 
(ii)          If a payment made to a Lender (or participant) under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the applicable Borrower and the Paying
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the applicable Borrower or the Paying Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the applicable Borrower or the Paying Agent as may be necessary for
such Borrower or the Paying Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.


(h)          A Lender (or participant) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
a Borrowing Subsidiary is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrowing Subsidiary (with a copy to the Paying Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrowing
Subsidiary, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender (or participant) is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender (or participant).
 
(i)           The relevant Borrower shall not be required to indemnify any
Lender, or to pay any Additional Amounts to any Lender, in respect of any
withholding tax pursuant to paragraph (a) or (c) above to the extent that (i)
such withholding tax is imposed by the United States and the obligation to
withhold amounts with respect to such withholding tax was in effect and would
apply to amounts payable to such Lender on the date such Lender became a party
to this Agreement (or, in the case of a participant, on the date such
participant became a participant hereunder) or, with respect to payments to a
New Lending Office or the date such Lender designated such New Lending Office
with respect to a Loan; provided, however, that this clause (i) shall not apply
to any Lender (or participant) if the assignment, participation, transfer or
designation of a New Lending Office was made at the request of the relevant
Borrower or was made pursuant to SECTION 2.18.; and provided further, however,
that this clause (i) shall not apply to the extent the indemnity payment or
Additional Amounts any Lender (or participant) would be entitled to receive
(without regard to this clause (i)) do not exceed the indemnity payment or
Additional Amounts that the Lender (or participant) making the assignment,
participation, transfer or designation of such New Lending Office would have
been entitled to receive in the absence of such assignment, participation,
transfer or designation, or (ii) the obligation to pay such Additional Amounts
would not have arisen but for a failure by such Lender (or participant) to
comply with the provisions of paragraph (g)(i) or (h) above. Notwithstanding
anything herein to the contrary, each Lender shall remain subject to the
obligations under SECTION 2.18.
 
(j)           [Reserved]
 
(k)          Each Lender shall severally indemnify the Administrative Agents for
any Taxes (to the extent that the Company or any Borrowing Subsidiary has not
already indemnified the Agents for such Taxes and without limiting the
obligation of the Company and any Borrowing Subsidiary to do so) attributable to
such Lender (including any Taxes due to such Lender’s failure to maintain a
Participant Register pursuant to SECTION 8.4. (f) ) that are paid or payable by
either Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this SECTION 2.16. (k) shall be paid
within 10 days after an Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by such
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
25

--------------------------------------------------------------------------------

 
(l)          Nothing contained in this SECTION 2.16. shall require any Lender
(or participant) or any Administrative Agent to make available any of its tax
returns (or any other information that it deems to be confidential or
proprietary).
 
SECTION 2.17.          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
SECTION 2.14., SECTION 2.15. or SECTION 2.16., or otherwise) prior to 3:00 p.m.,
New York City time at the place of payment, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Paying Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Paying
Agent at its offices at 388 Greenwich Street, New York, New York 10013, or such
other location as the Paying Agent shall designate from time to time, except
that payments pursuant to SECTION 2.14., SECTION 2.15., SECTION 2.16. and
SECTION 8.5. shall be made directly to the Persons entitled thereto. The Paying
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
Except as provided in clause (c) below, each payment or prepayment of principal
or payment of interest in respect of a Borrowing of Revolving Loans shall be
allocated ratably among the parties entitled thereto.
 
(b)          If at any time insufficient funds are received by and available to
the Paying Agent to pay fully all amounts of principal, interest and fees then
due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant. Each Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
26

--------------------------------------------------------------------------------

 
(d)          Unless the Paying Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Paying Agent for the
account of the Lenders hereunder that such Borrower will not make such payment,
the Paying Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Paying Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Paying
Agent, at the NYFRB Rate in effect from time to time.
 
(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to SECTION 2.6. (b) or SECTION 2.17. (d), then the Paying Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Paying Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
 
SECTION 2.18.          Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under SECTION 2.14., or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.16., then such
Lender shall use reasonable efforts to file any certificate or document
reasonably requested by the Company (consistent with legal and regulatory
restrictions), to designate a different lending office for funding or booking
its Loans hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
filing, designation or assignment (i) would eliminate or reduce amounts payable
pursuant to SECTION 2.14. or SECTION 2.16., as the case may be, in the future
and (ii) would not otherwise be disadvantageous to such Lender.
 
(b)          If any Lender requests compensation under SECTION 2.14., or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.16.,
or if any Lender becomes a Defaulting Lender, then such Borrower may, upon
notice to such Lender and the Paying Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in SECTION 8.4.), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) such
Borrower shall have received the prior written consent of the Administrative
Agents which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or such Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under SECTION 2.14. or payments required to be made pursuant to
SECTION 2.16., such assignment will result in a reduction in such compensation
or payments.
27

--------------------------------------------------------------------------------

 
SECTION 2.19.          Borrowing Subsidiaries. The Company may designate any
Wholly Owned Subsidiary of the Company as a Borrowing Subsidiary upon ten
Business Days’ notice to the Paying Agent on behalf of the Lenders (such notice
to include the name, primary business address and tax identification number of
such proposed Borrowing Subsidiary and any other information reasonably
requested by the Administrative Agents pursuant to the Patriot Act or under the
Beneficial Ownership Regulation). Upon proper notice and the receipt by the
Paying Agent of a Borrowing Subsidiary Agreement executed by such a Wholly Owned
Subsidiary and the Company, such Wholly Owned Subsidiary shall be a Borrowing
Subsidiary and a party to this Agreement. A Subsidiary shall cease to be a
Borrowing Subsidiary hereunder at such time as no Loans, fees or any other
amounts due in connection therewith pursuant to the terms hereof shall be
outstanding to such Subsidiary and such Subsidiary and the Company shall have
executed and delivered to the Paying Agent a Borrowing Subsidiary Termination;
provided that, notwithstanding anything herein to the contrary, no Borrowing
Subsidiary shall cease to be a Borrowing Subsidiary solely because it no longer
is a Wholly Owned Subsidiary of the Company so long as such Borrowing Subsidiary
and the Company shall not have executed and delivered to the Paying Agent a
Borrowing Subsidiary Termination and the Company’s guarantee of the Borrowing
Subsidiary Obligations of such Borrowing Subsidiary pursuant to SECTION 8.16.
has not been released. Following the giving of any notice pursuant to this
SECTION 2.19., if the designation of a Subsidiary as a Borrowing Subsidiary
obligates the Administrative Agents or any Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of an Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by such
Administrative Agent or such Lender in order for such Administrative Agent or
such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations (including in the case of any Borrowing Subsidiary that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
the delivery of a Beneficial Ownership Certificate with respect to such
Borrowing Subsidiary).
 
If the Company shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender unable to lend to such Borrowing Subsidiary due to
applicable law, regulation or such Lender’s internal policies may, with prior
written notice to the Administrative Agents and the Company, fulfill its
Commitment by causing an Affiliate of such Lender organized in the same
jurisdiction as such Subsidiary or another foreign jurisdiction agreed to by
such Lender and the Company, to act as the Lender in respect of such Borrowing
Subsidiary, and such Lender shall, to the extent of Loans made to such Borrowing
Subsidiary, be deemed for all purposes hereof to have satisfied its Commitment
hereunder in respect of such Borrowing Subsidiary.
 
As soon as practicable after receiving notice from the Company or the
Administrative Agents of the Company’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, for a Borrowing Subsidiary that is organized under
the laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not lend to, establish credit for the
account of and/or do any business whatsoever with such Subsidiary directly or
through an Affiliate of such Lender as provided in the immediately preceding
paragraph (a “Protesting Lender”) shall so notify the Company and the
Administrative Agents in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Borrowing Subsidiary
shall have the right to borrow hereunder, either (A) notify the Administrative
Agents and such Protesting Lender that the Commitment of such Protesting Lender
shall be terminated and replaced with the Commitments of one or more other
Lenders or assignees which agree to provide such replacement Commitments (in
each case selected by the Company and approved by the Paying Agent, such
approval not to be unreasonably withheld); provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee(s) (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant
Borrowing Subsidiary (in the case of all other amounts), (B) cancel its request
to designate such Subsidiary as a “Borrowing Subsidiary” hereunder or (C) with
the written consent of the Administrative Agent, effect such changes to the
provisions of this ARTICLE II as it and the Administrative Agents reasonably
believe are appropriate in order for such provisions to operate in a customary
and usual manner for “multiple-currency” syndicated lending agreements to a
corporation and certain of its subsidiaries, with the intention of providing
procedures for the Lenders who are so able and willing to extend credit to such
Borrowing Subsidiary and for the other Lenders not to be required to do so (it
being understood that prior to effecting any such changes, the Administrative
Agents shall give all Lenders at least five Business Days’ notice thereof and an
opportunity to comment thereon). As of the Effective Date there are no Borrowing
Subsidiaries.
28

--------------------------------------------------------------------------------

 
SECTION 2.20.          [Reserved].
 
SECTION 2.21.          Defaulting Lenders.
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(a)          fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to SECTION 2.11. (a); and
 
(b)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to SECTION 8.7.); provided that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby.
 
No non-Defaulting Lender shall have any obligation to fund any portion of a Loan
which a Defaulting Lender has failed to fund.
 
ARTICLE III

Representations and Warranties
 
The Company represents and warrants to each of the Lenders and each of the
Administrative Agents that:
 
SECTION 3.1.          Organization; Powers. Each Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted and (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not
result in a Material Adverse Effect. Each Borrower has the corporate power and
authority to execute and deliver this Agreement (or, in the case of the
Borrowing Subsidiaries, the Borrowing Subsidiary Agreements), to perform its
obligations under this Agreement and to borrow hereunder.
 
SECTION 3.2.          Authorization. The Transactions (a) are within each
Borrower’s corporate powers and have been duly authorized by all requisite
corporate action and (b) will not (i) violate (A) any provision of any law,
statute, rule or regulation (including, without limitation, the Margin
Regulations), (B) any provision of the certificate of incorporation or other
constitutive documents or by-laws of the Company or any Subsidiary, (C) any
order of any Governmental Authority or (D) any provision of any indenture,
agreement or other instrument to which the Company or any Subsidiary is a party
or by which it or any of its property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any lien upon any property or
assets of the Company or any Subsidiary other than, in the case of clauses
(i)(A), (i)(C), (i)(D), (ii) and (iii), any such violations, conflicts,
breaches, defaults or liens that, individually or in the aggregate, would not
have a Material Adverse Effect.
29

--------------------------------------------------------------------------------

 
SECTION 3.3.          Enforceability. Each Loan Document constitutes or, when
executed and delivered, will constitute a legal, valid and binding obligation of
each Borrower party thereto, enforceable in accordance with its terms (subject,
as to enforceability, to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity)).
 
SECTION 3.4.          Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority is
required in connection with the Transactions.
 
SECTION 3.5.          Financial Statements; No Material Adverse Effect. (a) The
Company has heretofore furnished to the Administrative Agents and the Lenders
copies of its audited consolidated financial statements for the years ended
December 31, 2016 and December 31, 2017, respectively, which were included in
its annual report on Form 10-K as filed with the SEC under the Exchange Act on
February 13, 2018 (the “10-K”). Such financial statements present fairly, in all
material respects, the financial condition and the results of operations of the
Company and the Subsidiaries, taken as a whole, as of, and for accounting
periods ending on, such dates in accordance with GAAP.
 
(b)          Since December 31, 2017, there has been no material adverse effect
on the business, results of operations, properties or financial condition of the
Company and its consolidated Subsidiaries, taken as a whole; provided that no
representation or warranty is made with respect to matters disclosed in the most
recent 10-K or in any 10-Q or current report on Form 8-K, in each case, filed
with the SEC under the Exchange Act subsequent to December 31, 2017 and prior to
the Effective Date.
 
SECTION 3.6.          Litigation; Compliance with Laws. (a) Except as disclosed
in the most recent 10-K filed by the Company, as of the date hereof, there are
no actions, proceedings or investigations filed or (to the knowledge of the
Company) threatened against the Company or any Subsidiary in any court or before
any Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining the Company from the execution, delivery or
performance of this Agreement nor is there any other action, proceeding or
investigation filed or (to the knowledge of the Company) threatened against the
Company or any Subsidiary in any court or before any Governmental Authority or
arbitration board or tribunal which would be reasonably likely to result in a
Material Adverse Effect.
 
(b)          Neither the Company nor any Subsidiary is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default would
be reasonably likely to result in a Material Adverse Effect.
 
SECTION 3.7.          Federal Reserve Regulations. No part of the proceeds of
any Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.
30

--------------------------------------------------------------------------------

 
SECTION 3.8.          Use of Proceeds. All proceeds of the Loans shall be used
for the purposes referred to in the recitals to this Agreement.
 
SECTION 3.9.          Taxes. The Company and the Subsidiaries have filed or
caused to be filed all Federal and material state, local and foreign Tax returns
which are required to be filed by them, and have paid or caused to be paid all
Taxes shown to be due and payable on such returns or on any assessments received
by any of them, other than any Taxes or assessments the validity of which is
being contested in good faith by appropriate proceedings, and with respect to
which appropriate accounting reserves have, to the extent required by GAAP, been
set aside.
 
SECTION 3.10.          Employee Benefit Plans. Except as would not have a
Material Adverse Effect (a) the present aggregate value of accumulated benefit
obligations of (i) all Plans and (ii) all foreign employee pension benefit plans
maintained by the Company and its Subsidiaries based on those assumptions used
for disclosure of such obligations in corporate financial statements in
accordance with GAAP, did not, as of the most recent statements available,
exceed the aggregate value of the assets for all such plans, (b) no ERISA
Termination Event has occurred and (c) each Plan has been established and
administered in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Code and other applicable laws, rules and regulations.
 
SECTION 3.11.          Environmental and Safety Matters. Other than exceptions
to any of the following that would not reasonably be expected to have a Material
Adverse Effect: (i) the Company and the Subsidiaries comply and have complied
with all applicable Environmental and Safety Laws; (ii) there are and have been
no releases or threatened releases of Hazardous Substances at any property
owned, leased or operated by the Company now or in the past, or at any other
location, that could reasonably be expected to result in liability of the
Company or any Subsidiary under any Environmental and Safety Law; (iii) to the
knowledge of the Company and the Subsidiaries, there are no past, present, or
anticipated future events, conditions, circumstances, practices, plans, or legal
requirements that could reasonably be expected to prevent the Company or any of
the Subsidiaries from, or increase the costs to the Company or any of the
Subsidiaries of, complying with applicable Environmental and Safety Laws or
obtaining or renewing all material permits, approvals, authorizations, licenses
or permissions required of any of them pursuant to any such law; and (iv)
neither the Company nor any of the Subsidiaries has retained or assumed by
contract or operation of law, any liability, fixed or contingent, under any
Environmental and Safety Law. This SECTION 3.11. sets forth the sole
representations of the Company with respect to matters arising under
Environmental and Safety Laws.
 
SECTION 3.12.          Properties. (a) Each of the Company and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property that are necessary to the operation of the business of the Company and
its Subsidiaries taken as a whole, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or where failure to have
such good title or valid leasehold interests would not reasonably be expected to
have a Material Adverse Effect.
 
(b)          Each of the Company and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property that are necessary to the operation of the business of the Company and
its Subsidiaries taken as a whole, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
31

--------------------------------------------------------------------------------

 



SECTION 3.13.        Investment and Holding Company Status. Neither the Company
nor any of its Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.
 
SECTION 3.14.        Sanctions, Anti-Corruption, and Anti-Money Laundering Laws.
None of the Company or any of its Subsidiaries, nor any director or officer
thereof, nor, to the knowledge of the Company, any employee, agent or affiliate
of the Company or any of its Subsidiaries is, or is owned or controlled by
Persons that are: (i) the target of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control or the
U.S. Department of State, the United Nations Security Council, the European
Union, any European member state or Her Majesty’s Treasury (collectively,
“Sanctions”), or (ii) located, organized or resident in a country, region or
territory that is, or whose government is, the target of Sanctions (currently,
Crimea, Cuba, Iran, North Korea, and Syria). Except as disclosed in the most
recent 10-K filed by the Company, the Company and its Subsidiaries and their
respective directors, officers and employees and, to the knowledge of the
Company, agents are in compliance in all material respects with all applicable
Sanctions and with the Foreign Corrupt Practices Act of 1977, as amended, and
all other applicable anti-corruption laws (“Anti-Corruption Laws”). None of the
Company or any of its Subsidiaries, nor any director or officer thereof, nor, to
the knowledge of the Company, any employee or Affiliate of the Company or any of
its Subsidiaries: (i) is in violation of any Anti-Money Laundering Laws, (ii) is
under any investigation by any Governmental Authority with respect to any
Anti-Money Laundering Laws, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or (iv) has had any of its funds seized or forfeited
in any action under any Anti-Money Laundering Laws, in each case, that could, in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
The Company has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, applicable Sanctions and Anti-Money Laundering Laws.
 

ARTICLE IV

Conditions
 
SECTION 4.1.          Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with SECTION 8.7.):
 
(a)          The Paying Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Paying Agent (which may
include email or telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)          The Paying Agent shall have received a favorable written opinion
(addressed to the Administrative Agents and the Lenders and dated the Effective
Date) of outside counsel to the Company.
 
(c)          The Paying Agent shall have received such customary documents and
certificates as the Paying Agent or its counsel may reasonably request relating
to the organization, existence and good standing of the Company, the
authorization of the Transactions and any other legal matters relating to the
Company, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agents and their counsel.
32

--------------------------------------------------------------------------------

(d)          The Paying Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of SECTION 4.2.
 
(e)          The Administrative Agents shall have received all fees and other
amounts earned, due and payable on or prior to the Effective Date, including, to
the extent invoiced not less than three Business Days before the Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
 
(f)           The Existing 364-Day Credit Agreement shall have been terminated
and all outstanding amounts in respect therefor shall have been paid.
 
The Paying Agent shall notify the Company and the Lenders of the Effective Date,
and such notice shall be conclusive and binding.
 
SECTION 4.2.          Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than a Borrowing made solely to
refinance outstanding Borrowings that does not increase the aggregate principal
amount of the Loans of any Lender outstanding) is subject to the satisfaction of
the following conditions:
 
(a)          The representations and warranties of the Company set forth in this
Agreement (other than those set forth in Sections 3.5(b), 3.6(a), 3.10 and 3.11
on any date other than the Effective Date) shall be true and correct in all
material respects (provided that such representations and warranties qualified
as to materiality shall be true and correct) on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case those representations and warranties will be true and
correct as of such earlier date.
 
(b)          At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
SECTION 4.3.          Initial Borrowing by Each Borrowing Subsidiary. The
obligation of each Lender to make a Loan on the occasion of the first Borrowing
by each Borrowing Subsidiary is subject to the satisfaction of the condition
that the Paying Agent (or its counsel) shall have received (a) a Borrowing
Subsidiary Agreement properly executed by such Borrowing Subsidiary and the
Company, (b) a favorable written opinion (addressed to the Administrative Agents
and the Lenders) of counsel to such Borrowing Subsidiary in form and substance
reasonably acceptable to the Administrative Agents and (c) to the extent such
Borrowing Subsidiary qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, such Borrowing Subsidiary shall have delivered, to each
Lender that so requests, a Beneficial Ownership Certification in relation to
such Borrowing Subsidiary.


ARTICLE V

Covenants
 
Affirmative Covenants. The Company covenants and agrees with each Lender and
each Administrative Agent that so long as this Agreement shall remain in effect
or the principal of or interest on any Loan, any fees or any other amounts
payable hereunder shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, it will, and will cause each of the Subsidiaries to:
33

--------------------------------------------------------------------------------

SECTION 5.1.          Existence. Do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence and its
rights and franchises that are material to the business of the Company and its
Subsidiaries as a whole, except as expressly permitted under SECTION 5.10. and
except, in the case of any Subsidiary, where the failure to do so would not
result in a Material Adverse Effect.
 
SECTION 5.2.          Business and Properties. Comply in all respects with all
applicable laws, rules, regulations and orders of any Governmental Authority
(including Environmental and Safety Laws and ERISA), whether now in effect or
hereafter enacted except instances that could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect; and at all times maintain
and preserve all property material to the conduct of the business of the Company
and its Subsidiaries as a whole and keep such property in good repair, working
order and condition (ordinary wear and tear and damage by casualty or
condemnation excepted) and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times, except where the failure to do so would
not result in a Material Adverse Effect.
 
SECTION 5.3.          Financial Statements, Reports, Etc. Furnish to the
Administrative Agents and each Lender:
 
(a)          within 95 days after the end of each fiscal year, its annual report
on Form 10-K as filed with the SEC, including its consolidated balance sheet and
the related consolidated earnings statement showing its consolidated financial
condition as of the close of such fiscal year and the consolidated results of
its operations during such year, all audited by Deloitte & Touche LLP or other
independent certified public accountants of recognized national standing
selected by the Company;
 
(b)          within 50 days after the end of each of the first three fiscal
quarters of each fiscal year, its quarterly report on Form 10-Q as filed with
the SEC, including its unaudited consolidated balance sheet and related
consolidated earnings statement, showing its consolidated financial condition as
of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year (and each delivery of such statements shall be deemed a representation that
such statements fairly present the Company’s financial condition and results of
operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes); and
 
(c)          promptly, from time to time, such other information as any Lender
shall reasonably request through the Paying Agent.
 
Information required to be delivered pursuant to clauses (a) – (b) of this
SECTION 5.3. shall be deemed to have been effectively delivered (including for
purposes of SECTION 8.1. (b) ) on the date on which such information has been
posted on the SEC website on the Internet at www.sec.gov/edaux/searches.htm (or
any successor website), on the Company’s DebtDomain site or at another relevant
website accessible by the Lenders without charge. Information required to be
delivered pursuant to clause (c) of this SECTION 5.3. shall be deemed to have
been effectively delivered (including for the purposes of SECTION 8.1. (b) ) on
the date on which the Company provides notice to the Paying Agent (which notice
the Paying Agent shall promptly provide to the requesting Lenders) that such
information has been provided in accordance with the preceding sentence or on
the date on which the Company actually delivers such information to the Paying
Agent (and the Paying Agent will promptly deliver such information to the
requesting Lenders).
34

--------------------------------------------------------------------------------

SECTION 5.4.          Insurance. Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers (which may
include captive insurers), and maintain such other insurance or self-insurance,
to such extent and against such risks, including fire and other risks insured
against by extended coverage, as is customary with companies similarly situated
and in the same or similar businesses.
 
SECTION 5.5.          Obligations and Taxes. Pay and discharge promptly when due
all material taxes, assessments and governmental charges imposed upon it or upon
its income or profits or in respect of its property, in each case before the
same shall become delinquent or in default and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto shall, to the
extent required by GAAP, have been set aside, or the failure to so pay and
discharge would not be reasonably likely to result in a Material Adverse Effect.
 
SECTION 5.6.          Litigation and Other Notices. Give the Paying Agent
written notice of the following within five Business Days after any executive
officer of the Company obtains knowledge thereof:
 
(a)          the filing or commencement of any action, suit or proceeding which
the Company reasonably expects to result in a Material Adverse Effect; and
 
(b)          any Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto.
 
SECTION 5.7.          Books and Records. Keep proper books of record and account
in which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities.
 
SECTION 5.8.          Ratings. Maintain at all times a senior unsecured
non-credit-enhanced long term debt rating from either S&P or Moody’s.
 
SECTION 5.9.          Compliance with Laws. Maintain in effect policies and
procedures reasonably designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
 
Negative Covenants. The Company covenants and agrees with each Lender and each
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid, unless the Required Lenders shall otherwise consent
in writing, it will not, and will not permit any of the Subsidiaries to:
 
SECTION 5.10.        Consolidations, Mergers, and Sales of Assets. In the case
of the Company (a) consolidate or merge with or into any other Person or
liquidate, wind up or dissolve (or suffer any liquidation or dissolution) or (b)
sell, or otherwise transfer (in one transaction or a series of transactions), or
permit any Subsidiary to sell, or otherwise transfer (in one transaction or a
series of transactions), all or substantially all of the assets of the Company
and the Subsidiaries, taken as a whole, to any other Person; provided that the
Company may merge or consolidate with another Person if (A) the Company is the
corporation surviving such merger and (B) immediately after giving effect to
such merger or consolidation, no Default or Event of Default shall have occurred
and be continuing.
35

--------------------------------------------------------------------------------

SECTION 5.11.        Liens. Create, assume or suffer to exist any Lien upon any
Restricted Property to secure any Debt of the Company, any Subsidiary or any
other Person, without making effective provision whereby the Loans that may then
or thereafter be outstanding shall be secured by such Lien equally and ratably
with (or prior to) such Debt for so long as such Debt shall be so secured,
except that the foregoing shall not prevent the Company or any Subsidiary from
creating, assuming or suffering to exist any of the following Liens:
 
(a)          Liens existing on the date hereof;
 
(b)          any Lien existing on property owned or leased by any Person at the
time it becomes a Subsidiary or is merged into the Company;
 
(c)          any Lien existing on property at the time of the acquisition
thereof by the Company or any Subsidiary;
 
(d)          any Lien to secure any Debt incurred prior to, at the time of, or
within 12 months after the acquisition of any Restricted Property for the
purpose of financing all or any part of the purchase price thereof and any Lien
to the extent that it secures Debt which is in excess of such purchase price and
for the payment of which recourse may be had only against such Restricted
Property or the proceeds thereof;
 
(e)          any Lien to secure any Debt incurred prior to, at the time of, or
within 12 months after the completion of the construction, alteration, repair or
improvement of any Restricted Property for the purpose of financing all or any
part of the cost thereof and any Lien to the extent that it secures Debt which
is in excess of such cost and for the payment of which recourse may be had only
against such Restricted Property or the proceeds thereof;
 
(f)           any Liens securing Debt of a Subsidiary owing to the Company or to
another Subsidiary;
 
(g)          any Liens securing industrial development, pollution control or
similar revenue bonds;
 
(h)          any Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts, statutory obligations or similar obligations;
 
(i)           any Liens arising from licenses, sublicenses, leases and subleases
granted to others by the Company or any Subsidiary;
 
(j)           any Liens arising by operation of law in connection with
judgments, attachments or awards which are not an Event of Default under ARTICLE
VI;
 
(k)          any Liens imposed by law for taxes, assessments, levies or charges
of any Governmental Authority for claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;
 
(l)           any Liens of landlords, carriers, warehousemen, consignors,
mechanics, materialmen and other Liens imposed by law or that arise from
operation of law and securing obligations that are not overdue by more than 30
days or are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with GAAP;
36

--------------------------------------------------------------------------------

(m)         easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, reservations,
encroachments, land use restrictions or encumbrances, which do not interfere
materially with the ordinary conduct of the business of the Company or any
Subsidiary, as the case may be, or their ordinary utilization of the Restricted
Property;
 
(n)          zoning, building codes and other land use law or regulations
regulating the use or occupancy of the Company’s or any Subsidiary’s property or
the activities conducted thereon which are imposed by any Governmental Authority
having jurisdiction over such property which are not violated by the current use
or occupancy of such property in the operation of the business conducted
thereon;
 
(o)          security provided to secure liabilities to insurance carriers or
self-insurance arrangements in the ordinary course of business;
 
(p)          any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in clauses
(a) through (o) above, so long as the principal amount of the Debt secured
thereby does not exceed the principal amount of Debt so secured at the time of
such extension, renewal or replacement (except that, where an additional
principal amount of Debt is incurred to provide funds for the completion of a
specific project, the additional principal amount, and any related financing
costs, may be secured by the Lien as well) and such Lien is limited to the same
property subject to the Lien so extended, renewed or replaced (and improvements
on such property); and
 
(q)          any Lien not permitted by clauses (a) through (p) above securing
Debt which, together with the aggregate outstanding principal amount of all
other Debt of the Company and its Subsidiaries owning Restricted Property which
would otherwise be subject to the foregoing restrictions and the aggregate Value
of existing Sale and Leaseback Transactions which would be subject to the
restrictions of SECTION 5.12. but for this clause (q), does not at any time
exceed 15% of Consolidated Net Tangible Assets.
 
SECTION 5.12.        Limitation on Sale and Leaseback Transactions. Enter into
any Sale and Leaseback Transaction, or permit any Subsidiary owning Restricted
Property to do so, unless either:
 
(a)          the Company or such Subsidiary would be entitled to incur Debt, in
a principal amount at least equal to the Value of such Sale and Leaseback
Transaction, which is secured by Liens on the property to be leased (without
equally and ratably securing the Loans) without violating SECTION 5.11., or
 
(b)          the Company, during the six months immediately following the
effective date of such Sale and Leaseback Transaction, causes to be applied to
(A) the acquisition of Restricted Property or (B) the voluntary retirement of
Funded Debt (whether by redemption, defeasance, repurchase, or otherwise) an
amount equal to the Value of such Sale and Leaseback Transaction.
 
SECTION 5.13.        Sanctions. Directly or, to the Company’s knowledge,
indirectly, use the proceeds of the Loans, and shall procure that none of it or
their directors, officers, employees or agents directly or, to the Company’s
knowledge, indirectly, use the proceeds of the Loans (i) to fund, finance or
facilitate any activities or business of or with any Person that is, or is owned
or controlled by Persons that are, or in any country, region or territory, that,
at the time of such funding, financing or facilitating is, or whose government
is, the target of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as lender, underwriter, advisor, investor, or otherwise).
37

--------------------------------------------------------------------------------

SECTION 5.14.        Anti-Corruption Laws. Use any part of the proceeds of the
Loans, directly or indirectly, and shall procure that none of it or their
directors, officers, employees or agents directly or, to the Company’s
knowledge, indirectly, use the proceeds of the Loans in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.
 
SECTION 5.15.        Guaranties.
 
(a)          The payment and performance of the Obligations of the Company shall
at all times be guaranteed by each direct and indirect existing or future
Domestic Subsidiary that guarantees the Company’s obligations under the Bridge
Facility, the Company’s obligations under the Existing Five Year Credit
Agreements, the Company’s obligations under the Term Loan Credit Agreement, the
Company’s obligations under the Specified Revolving Credit Agreement or the
Company’s obligations under any other Material Debt (excluding any such
guarantee existing prior to January 2, 2019) pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agents and which shall be substantially consistent with the guaranty set forth
in SECTION 8.16., as the same may be amended, modified or supplemented from time
to time (individually a “Guaranty” and collectively the “Guaranties”; and each
such Subsidiary executing and delivering a Guaranty, a “Guarantor” and
collectively the “Guarantors”).
 
(b)          In the event any Domestic Subsidiary is required pursuant to the
terms of SECTION 5.15. (a) above to become a Guarantor hereunder, the Company
shall cause such Domestic Subsidiary to execute and deliver to the
Administrative Agents a Guaranty and the Company shall also deliver to the
Administrative Agents, or cause such Domestic Subsidiary to deliver to the
Administrative Agents, at the Company’s cost and expense, such other documents,
certificates and opinions of the type delivered on the Effective Date pursuant
to SECTIONS 4.1. (b) and (c) to the extent reasonably required by the
Administrative Agents in connection therewith.
 
(c)          A Guarantor, upon delivery of written notice to the Administrative
Agents by a Financial Officer or other authorized officer of the Company
certifying that, after giving effect to any substantially concurrent
transactions, including any repayment of Debt, release of a guaranty or any sale
or other disposition, either:  (i) such Guarantor does not guarantee the
obligations of the Company (1) under the Bridge Facility (as amended from time
to time), (2) under the Specified Revolving Credit Agreement, (3) under the
Existing Five Year Credit Agreements, (4) under the Term Loan Credit Agreement
or (5) under any other Material Debt of the Company or (ii) such Guarantor is no
longer a Domestic Subsidiary of the Company as a result of a transaction not
prohibited hereunder, shall be automatically released from its obligations
(including its Guaranty) hereunder without further required action by any
Person. The Administrative Agents, at the Company’s expense, shall execute and
deliver to the Company or the applicable Guarantor any documents or instruments
as the Company or such Guarantor may reasonably request to evidence the release
of such Guaranty.
38

--------------------------------------------------------------------------------

ARTICLE VI

Events of Default
 
In case of the happening of any of the following events (each an “Event of
Default”):
 
(a)          any representation or warranty made or deemed made in or in
connection with the execution and delivery of this Agreement or the Borrowings
hereunder or under any Borrowing Subsidiary Agreement shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;
 
(b)          default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
 
(c)          default shall be made in the payment of any interest on any Loan or
any fee or any other amount (other than an amount referred to in paragraph (b)
above) due hereunder, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;
 
(d)          default shall be made in the due observance or performance of any
covenant, condition or agreement contained in (i) SECTION 5.1. (solely with
respect to the corporate existence of the Company (which shall, for the
avoidance of doubt, not include the failure to remain in good standing under the
laws of the jurisdiction of its organization)), (ii) SECTION 5.6. and such
default shall continue unremedied for a period of five Business Days after
actual knowledge thereof by a Financial Officer, or (iii) SECTION 5.10., SECTION
5.11., SECTION 5.12., SECTION 5.13.,  SECTION 5.14. or SECTION 5.15.;
 
(e)          default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein (other than those specified in
(b), (c) or (d) above) and such default shall continue unremedied for a period
of 30 days after notice thereof from any Administrative Agent or any Lender to
the Company;
 
(f)           the Company or any Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of one or more items of Debt
in an aggregate principal amount greater than or equal to $200,000,000, when and
as the same shall become due and payable (giving effect to any applicable grace
period), or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Debt if the effect of any failure referred to in this clause (ii) is to
cause such Debt to become due prior to its stated maturity;
 
(g)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any Borrowing Subsidiary, or of a substantial part
of the property or assets of the Company or any Borrowing Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Borrowing Subsidiary or
for a substantial part of the property or assets of the Company or any Borrowing
Subsidiary or (iii) the winding up or liquidation of the Company or any
Borrowing Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
39

--------------------------------------------------------------------------------

(h)          the Company or any Borrowing Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Borrowing
Subsidiary or for a substantial part of the property or assets of the Company or
any Borrowing Subsidiary, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or (vii)
take any action for the purpose of effecting any of the foregoing; or
 
(i)           one or more judgments for the payment of money in an aggregate
amount equal to or greater than $200,000,000 (exclusive of any amount thereof
covered by insurance) shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed (for
this purpose, a judgment shall be effectively stayed during a period when it is
not yet due and payable), or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Company or any Subsidiary to
enforce any such judgment;
 
(j)           (i) a Plan of the Company or any Borrowing Subsidiary shall fail
to maintain the minimum funding standard required by Section 412 of the Code for
any plan year or a waiver of such standard is sought or granted under Section
412(c) of the Code, or (ii) an ERISA Termination Event shall have occurred or
(iii) the Company or any Borrowing Subsidiary or an ERISA Affiliate has incurred
or is reasonably likely to incur a liability to or on account of a Plan under
Section 4062, 4063, 4064, 4201 or 4204 of ERISA, or (iv) the Company or any
Borrowing Subsidiary or any ERISA Affiliate shall engage in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the United States Department of Labor, or (v) the
Company or any Borrowing Subsidiary or any ERISA Affiliate shall fail to pay any
required installment or any other payment required to be paid by such entity
under Section 412 or 430 of the Code on or before the due date for such
installment or other payment, or (vi) the Company or any Borrowing Subsidiary or
any ERISA Affiliate shall fail to make any contribution or payment to any
Multiemployer Plan which the Company or any Borrowing Subsidiary or any ERISA
Affiliate is required to make under any agreement relating to such Multiemployer
Plan or any law pertaining thereto, and there shall result from any such event
or events set forth in clauses (i) through (vi) of this paragraph either a
liability or a material risk of incurring a liability to the PBGC, a Plan or a
Multiemployer Plan which liability will have a Material Adverse Effect;
 
(k)          a Change in Control shall occur;
 
(l)           at any time while a Borrowing Subsidiary Agreement is in effect,
the guarantee in SECTION 8.16. shall cease to be, or shall be asserted by the
Company not to be, a valid and binding obligation on the part of the Company; or
 
(m)         any Guaranty, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations (other than contingent obligations
that survive the termination of this Agreement), ceases to be in full force and
effect; or the Company or any Guarantor contests in writing the validity or
enforceability of any Guaranty;
40

--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Company
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Paying Agent, at the request of the Required
Lenders, shall, by notice to the Company or any Borrowing Subsidiary (which
notice to a Borrowing Subsidiary may be given to the Company), take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities of the Company or any
Borrowing Subsidiary accrued hereunder, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived anything contained herein to the contrary
notwithstanding; and, in any event with respect to the Company described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of the Company and
the Borrowing Subsidiaries accrued hereunder shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived anything contained herein to the
contrary notwithstanding.
 
ARTICLE VII

The Administrative Agents
 
In order to expedite the transactions contemplated by this Agreement, each of
Citibank, N.A. and JPMCB is hereby appointed to act as an Administrative Agent
on behalf of the Lenders and Citibank, N.A. is hereby appointed to act as Paying
Agent on behalf of the Lenders. Each of the Lenders hereby irrevocably
authorizes each Administrative Agent (which term, for purposes of this ARTICLE
VII, shall be deemed to include the Paying Agent) to take such actions on behalf
of such Lender or holder and to exercise such powers as are specifically
delegated to the Administrative Agents or an Administrative Agent individually,
as the case may be, by the terms and provisions hereof, together with such
actions and powers as are reasonably incidental thereto. The Paying Agent is
hereby expressly authorized by the Lenders, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders all payments of principal of
and interest on the Loans and all other amounts due to the Lenders hereunder,
and promptly to distribute to each Lender its proper share of each payment so
received; (b) to give notice on behalf of each of the Lenders to the Company or
any Borrowing Subsidiary of any Event of Default of which the Paying Agent has
actual knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the Company or any Borrowing Subsidiary pursuant to this
Agreement as received by the Paying Agent. Notwithstanding any provision to the
contrary elsewhere in this Agreement, neither Administrative Agent shall have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against either
Administrative Agent.
 
Notwithstanding the foregoing, JPMCB shall have no duties under the Loan
Documents in its capacity as Administrative Agent and none of the Syndication
Agents, Documentation Agents, Joint Lead Arrangers or Bookrunners listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity as a
Lender.
41

--------------------------------------------------------------------------------

Neither Administrative Agent nor any of their respective affiliates nor any of
their or their respective affiliates’ directors, officers, employees, agents,
advisors or attorneys-in-fact shall be liable for any action taken or omitted to
be taken by any of them except for its or his or her own gross negligence or
willful misconduct (as determined by a final and non-appealable decision of a
court of competent jurisdiction), or be responsible for any statement, warranty
or representation herein or in any document delivered in connection herewith or
the contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Company or any Borrowing Subsidiary of any of the terms, conditions, covenants
or agreements contained in this Agreement. The Administrative Agents shall not
be responsible to the Lenders for the due execution, genuineness, validity,
enforceability or effectiveness of this Agreement or other instruments or
agreements or for the failure of the Company or any Borrowing Subsidiary to
perform its obligations under this Agreement. The Administrative Agents may deem
and treat the Lender which makes any Loan as the holder of the indebtedness
resulting therefrom for all purposes hereof until it shall have received notice
from such Lender, given as provided herein, of the transfer thereof. The
Administrative Agents shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. The Administrative Agents shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless they shall first receive such advice or concurrence of the Required
Lenders (or, if so specified by this Agreement, all Lenders) as they deem
appropriate or they shall first be indemnified to their satisfaction by the
Lenders against any and all liability and expense that may be incurred by them
by reason of taking or continuing to take any such action. The Administrative
Agents shall, in the absence of knowledge to the contrary, be entitled to rely
on any instrument or document believed by it in good faith to be genuine and
correct and to have been signed or sent by the proper Person or Persons. Neither
Administrative Agent nor any of their respective directors, officers, employees
or agents shall have any responsibility to the Company or any Borrowing
Subsidiary on account of the failure of or delay in performance or breach by any
Lender of any of its obligations hereunder or to any Lender on account of the
failure of or delay in performance or breach by any other Lender or the Company
of any of their respective obligations hereunder or in connection herewith. The
Administrative Agents may execute any and all duties hereunder by or through
their Affiliates, agents, attorneys-in-fact or employees and shall be entitled
to rely upon the advice of legal counsel selected by them (including counsel to
the Company), independent accountants and other experts selected by them with
respect to all matters arising hereunder and shall not be liable for any action
taken or suffered in good faith by them in accordance with the advice of such
counsel.
 
The Lenders hereby acknowledge that the Administrative Agents shall be under no
duty to take any discretionary action permitted to be taken by them pursuant to
the provisions of this Agreement unless they shall be requested in writing to do
so by the Required Lenders.
 
The Administrative Agents shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agents
have received notice from a Lender or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agents receive such a
notice, the Administrative Agents shall give notice thereof to the Lenders. The
Administrative Agents shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agents shall have received such directions, the Administrative
Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
42

--------------------------------------------------------------------------------

Subject, in the case of a resignation of both Administrative Agents, to the
appointment and acceptance of a successor Administrative Agent as provided
below, either Administrative Agent may resign at any time by notifying the
Lenders and the Company. Upon any such resignation of both Administrative
Agents, the Required Lenders shall have the right to appoint a successor
Administrative Agent (including, for the avoidance of doubt, a successor Paying
Agent) acceptable to the Company. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agents give notice of their resignation, then
the retiring Administrative Agents may, on behalf of the Lenders, appoint a
successor Administrative Agent (including, for the avoidance of doubt, a
successor Paying Agent) which shall be a bank with an office in New York, New
York, having a combined capital and surplus of at least $500,000,000 or an
Affiliate of any such bank. Upon the acceptance of any appointment as
Administrative Agent and Paying Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agents and the retiring
Administrative Agents shall be discharged from their duties and obligations
hereunder. If only one of the Administrative Agents shall resign, the other
Administrative Agent shall become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agents (including, if applicable, all
the rights, powers and duties as Paying Agent) and the retiring Administrative
Agents shall be discharged from its duties and obligations hereunder. After any
Administrative Agent’s resignation hereunder, the provisions of this Article and
SECTION 8.5. shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.
 
With respect to the Loans made by them hereunder, each Administrative Agent in
its individual capacity and not as Administrative Agent shall have the same
rights and powers as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such Administrative Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not an Administrative Agent.
 
Each Lender agrees (i) to reimburse the Administrative Agents, on demand, in the
amount of its Applicable Percentage of any expenses incurred for the benefit of
the Lenders by the Administrative Agents, including counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders, which shall not have been reimbursed by the Company and (ii) to
indemnify and hold harmless the Administrative Agents and any of their
respective directors, officers, employees or agents, on demand, in the amount of
such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against either of them in its capacity as an
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by either of them under this Agreement to the extent
the same shall not have been reimbursed by the Company; provided that no Lender
shall be liable to any Administrative Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of such Administrative Agent or any of its directors, officers,
employees or agents as determined by a final and non-appealable decision of a
court of competent jurisdiction.
 
Each Lender acknowledges that it has, independently and without reliance upon
any Administrative Agent or any other Lender or any of their respective
affiliates or their or their respective affiliates’ directors, officers,
employees, advisors or attorneys-in-fact and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Administrative Agent or any
other Lender or any of their respective affiliates or their or their respective
affiliates’ directors, officers, employees, advisors or attorneys-in-fact and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agents hereunder, the Administrative Agents shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Company or any Borrowing
Subsidiary or any affiliate of the Company or any Borrowing Subsidiary that may
come into the possession of the Administrative Agents or any of its officers,
directors, employees, agents, advisors, attorneys in fact or affiliates.
43

--------------------------------------------------------------------------------

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agents and their Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that at least
one of the following is and will be true:

(i)           such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans or the Commitments;

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable and the
conditions are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement;

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agents, in their sole discretion, and such
Lender.


In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers, that none of the
Administrative Agents or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agents under this
Agreement, any Loan Document or any documents related to hereto or thereto).
44

--------------------------------------------------------------------------------

The Administrative Agents hereby inform the Lenders that such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
The Lenders irrevocably authorize and direct the release of any Guarantor from
its obligations under its Guaranty automatically as set forth in SECTION 5.15.
(c) and authorize and direct the Administrative Agents to, at the Company’s
expense, execute and deliver to the applicable Guarantor such documents or
instruments as the Company or such Guarantor may reasonably request to evidence
the release of such Guaranty.
 
ARTICLE VIII

Miscellaneous
 
SECTION 8.1.          Notices.
 
(a)          Subject to the last paragraph of SECTION 5.3., notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed or sent by telecopy or electronic
transmission, as applicable, as follows:

(i)           if to the Company, to Bristol-Myers Squibb Company, Route 206 &
Province Line Road, Princeton, New Jersey 08543, Attention of the Treasurer
(email: jeffrey.galik@bms.com or any successor email address) and Bristol-Myers
Squibb Company, 345 Park Avenue, New York, New York 10154, Attention of the
Corporate Secretary (email: Katherine.kelly@bms.com or any successor email
address); 

(ii)          if to the Paying Agent, (1) for notices concerning operational
matters, to Citibank, N.A., c/o Agency Operations, 1615 Brett Road, OPS 3, New
Castle, DE 19720 (Telecopy No. (646) 274-5080; email:
glagentofficeops@citi.com or any successor email address) or (2) for notices
concerning credit matters, to Citibank, N.A., 388 Greenwich Street, New York,
New York 10013, Attention of Pranjal Gambhir (Telecopy No. (646) 291-1089;
email: pranjal.gambhir@citi.com or any successor email address);

(iii)         if to a Lender, to it at its address (or telecopy number or
electronic mail address) set forth in Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto; and

(iv)         if to any Borrowing Subsidiary, to it at the addresses (or email
addresses) set forth above for the Company. Each Borrowing Subsidiary hereby
irrevocably appoints the Company as its agent for the purpose of giving on its
behalf any notice and taking any other action provided for in this Agreement and
hereby agrees that it shall be bound by any such notice or action given or taken
by the Company hereunder irrespective of whether or not any such notice shall
have in fact been authorized by such Borrowing Subsidiary and irrespective of
whether or not the agency provided for herein shall have theretofore been
terminated.
45

--------------------------------------------------------------------------------


All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic transmission, as applicable, to such party as provided in
this Section or in accordance with the latest unrevoked direction from such
party given in accordance with this Section.
 
(b)          So long as Citibank, N.A. or any of its Affiliates is an
Administrative Agent, materials required to be delivered pursuant to SECTION
5.3. may be delivered to the Paying Agent in an electronic medium in a format
reasonably acceptable to the Administrative Agents by e-mail at
oploanswebadmin@citigroup.com; provided, however, that if the Company also
delivers such materials in paper format to the Administrative Agents, such paper
materials shall be deemed the materials delivered pursuant to SECTION 5.3. for
all purposes. The Company agrees that, except as directed otherwise by the
Company, the Administrative Agents may make such materials (collectively, the
“Communications”) available to the Lenders by posting such notices on DebtDomain
or a substantially similar electronic system (the “Platform”), subject to the
implementation of confidentiality agreements and procedures reasonably
acceptable to the Company. The Company acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agents nor any of their Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Company, either Administrative Agent or any of
their Affiliates in connection with the Platform. Nothing in this SECTION 8.1.
(b) shall limit the obligations of the Administrative Agents and the Lenders
under SECTION 8.18.
 
(c)          Each Lender agrees that once any Communications or any other
written information, documents, instruments and other material relating to the
Company, any of its Subsidiaries or any other materials or matters relating to
this Agreement or any of the transactions contemplated hereby (collectively,
with Communications, the “Materials”) have been posted to the Platform such
posting shall constitute effective delivery of such information, documents or
other materials to such Lender for purposes of this Agreement. Each Lender
agrees (i) to notify the Paying Agent in writing of such Lender’s e-mail address
to which the Materials may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Paying Agent
has on record an effective e-mail address for such Lender), (ii) that any
Materials may be sent to such e-mail address and (iii) the Company shall be
responsible only for the Communications and shall not have any liability (unless
otherwise agreed in writing by the Company) for any other Materials made
available to the Lenders and shall not have any liability for any errors or
omissions in the Communications other than errors or omissions in the materials
delivered to the Administrative Agents by the Company.
 
SECTION 8.2.          Survival of Agreement. All covenants, agreements,
representations and warranties made by the Company herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the making by the Lenders of the Loans regardless of
any investigation made by the Lenders or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or the Commitments have not been terminated.
46

--------------------------------------------------------------------------------

SECTION 8.3.          Binding Effect. This Agreement shall become effective when
it shall have been executed by the Company and the Administrative Agents and
when the Administrative Agents shall have received copies hereof (telecopied or
otherwise) which, when taken together, bear the signature of each Lender, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that neither the Company nor
any Borrowing Subsidiary shall have the right to assign any rights hereunder or
any interest herein without the prior consent of all the Lenders.
 
SECTION 8.4.          Successors and Assigns. (a) Whenever in this Agreement any
of the parties is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any party that are contained in this Agreement shall bind and
inure to the benefit of its successors and assigns.
 
(b)          Each Lender may assign to one or more assignees (other than a
natural person or a Defaulting Lender) all or a portion of its interests, rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided, however, that,
except in the case of an assignment to another Lender or an Affiliate of a
Lender, (i) each of the Company (so long as no Event of Default shall have
occurred and be continuing with respect to the Company under clause (g) or (h)
of ARTICLE VI of this Agreement) and the Paying Agent must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed); provided that the Company shall be deemed to have
consented to any assignment unless it has objected thereto by delivering written
notice to the Paying Agent within 15 Business Days of receipt of a request for
consent thereto and (ii) the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Paying Agent)
shall not be less than $10,000,000 unless (x) it shall be the entire amount of
such Lender’s Commitment or (y) the Company and the Paying Agent shall otherwise
agree. The parties to each assignment shall execute and deliver to the Paying
Agent an Assignment and Assumption, and a processing and recordation fee of
$3,500. Upon assumption and recording pursuant to paragraph (e) of this Section,
from and after the effective date specified in each Assignment and Assumption,
which effective date shall be at least five Business Days (or such shorter
period agreed by the Company and the Paying Agent) after the execution thereof,
(X) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement and (Y) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto (but shall continue to be entitled to the
benefits of SECTION 2.14., SECTION 2.15., SECTION 2.16. and SECTION 8.5., as
well as to any interest or fees accrued for its account hereunder and not yet
paid)). Notwithstanding the foregoing, no assignments or participations shall be
made to any Borrower or any of such Borrower’s Affiliates or Subsidiaries.
47

--------------------------------------------------------------------------------

(c)          By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any lien, encumbrance or
other adverse claim; (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or any other Loan Document or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or the financial condition of the Company or the performance or
observance by the Company of any obligations under this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that (1) it has full power and
authority, and has taken all action necessary, to execute and deliver such
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under this Agreement, (2) it satisfies the requirements,
if any, specified in this Agreement that are required to be satisfied by it in
order to acquire the assigned interest and become a Lender, (3) from and after
the effective date of such Assignment and Assumption, it shall be bound by the
provisions of this Agreement as a Lender hereunder and, to the extent of the
assigned interest, shall have the obligations of a Lender hereunder, (4) it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to SECTION 5.3., and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption and to
purchase the assigned interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agents or any other
Lender and (5) if it is a Non-U.S. Lender, attached to such Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of this Agreement, duly completed and executed by the assignee; (iv) such
assignee agrees that (1) it will, independently and without reliance on the
Agents, the assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents and (2)
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender;
and (v) such assignee appoints and authorizes the Administrative Agents to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agents by the terms hereof,
together with such powers as are reasonably incidental thereto.
 
(d)          The Paying Agent shall maintain at one of its offices in the City
of New York a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and the principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time and any promissory notes
evidencing such Loans (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error and the Company, the other
Borrowers, the Administrative Agents and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. No assignment or transfer of any
Loan (or portion thereof) or any Note evidencing such Loan shall be effected
unless and until it has been recorded in the Register as provided in this
subSECTION 8.4. (d). Notwithstanding any other provision of this Agreement, any
assignment or transfer of all or part of a promissory note shall be registered
on the Register only upon surrender for registration of assignment or transfer
of the promissory note (and each promissory note shall expressly so provide),
accompanied by a duly executed Assignment and Assumption, and thereupon one or
more new promissory notes in the same aggregate principal amount shall be issued
to the designated Assignee and the old promissory notes shall be returned by the
Paying Agent to the applicable Borrower marked “cancelled”. The Register shall
be available for inspection by each party hereto, at any reasonable time and
from time to time upon reasonable prior notice.
 
(e)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and, if required, the written consent of the Company to
such assignment, the Paying Agent shall (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register.
48

--------------------------------------------------------------------------------

(f)           Each Lender may sell participations at any time, without the
consent of the Company or the Administrative Agents, to one or more banks or
other entities (other than a natural person or a Defaulting Lender) in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto or
thereto for the performance of such obligations, (iii) each participating bank
or other entity shall be entitled to the benefit of the cost protection
provisions contained in SECTION 2.14., SECTION 2.15. and SECTION 2.16. to the
same extent as if it was the selling Lender (and limited to the amount that
could have been claimed by the selling Lender had it continued to hold the
interest of such participating bank or other entity, it being further agreed
that the selling Lender will not be permitted to make claims against the Company
under SECTION 2.14. (b) for costs or reductions resulting from the sale of a
participation), except that all claims made pursuant to such Sections shall be
made through such selling Lender, and (iv) the Company, the Administrative
Agents and the other Lenders shall continue to deal solely and directly with
such selling Lender in connection with such Lender’s rights and obligations
under this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Company relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any commitment fees payable
hereunder or thereunder or the amount of principal of or the rate at which
interest is payable on the Loans, extending the final scheduled maturity of the
Loans or any date scheduled for the payment of interest on the Loans, or
increasing the Commitments, to the extent such Lender’s consent would be
required with respect thereto under SECTION 8.7. (b) ). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(g)          Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant (and
any agent or professional advisor of any of the foregoing) any information
relating to the Company furnished to such Lender; provided that, prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant (or agent or professional advisor, if applicable) shall be subject
to confidentiality provisions substantially the same as the confidentiality
provisions of this Agreement.
 
(h)          The Company and any Borrowing Subsidiary shall not assign or
delegate any rights and duties hereunder without the prior written consent of
all Lenders.
 
(i)           Any Lender may at any time pledge or otherwise assign all or any
portion of its rights under this Agreement to a Federal Reserve Bank or other
central banking authority; provided that no such pledge shall release any Lender
from its obligations hereunder. In order to facilitate such an assignment to a
Federal Reserve Bank or other central banking authority, the Company shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made by the assigning
Lender hereunder.
49

--------------------------------------------------------------------------------

SECTION 8.5.          Expenses; Indemnity.
 
(a)          The Company agrees to pay promptly following written demand
(including documentation reasonably supporting such request) all reasonable and
invoiced out-of-pocket expenses incurred by each Agent (and its Affiliates
acting as lead arranger and bookrunner in respect of this Agreement) in
connection with entering into this Agreement, the syndication of the Commitments
and the preparation, execution, delivery and administration of the Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof including the reasonable fees, disbursements and
other charges of a single counsel for such Persons as a whole and, if reasonably
necessary, one local counsel in any relevant jurisdiction (and, solely in the
case of an actual or potential conflict of interest, of one additional counsel
(and, if reasonably necessary, one additional local counsel in any relevant
jurisdiction)), or incurred by the Administrative Agents or any Lender in
connection with the enforcement of their rights in connection with this
Agreement or in connection with the Loans made hereunder or thereunder,
including the reasonable fees and disbursements of counsel for the
Administrative Agents and, in the case of enforcement, each Lender.
 
(b)          The Company agrees to indemnify each Agent and each Lender, each of
their Affiliates and the directors, officers, employees, advisors and agents of
the foregoing, in each case, involved with or having responsibility for this
Agreement (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related reasonable out-of-pocket expenses, including reasonable counsel fees
and expenses of one counsel to such Indemnitees taken as a whole and, if
reasonably necessary, one local counsel in any relevant jurisdiction (and,
solely in the case of an actual or potential conflict of interest, of one
additional counsel (and, if reasonably necessary, one additional local counsel
in any relevant jurisdiction)), incurred by or asserted against any Indemnitee
arising out of (i) the consummation of the transactions contemplated by this
Agreement, (ii) the use of the proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether
brought by a third party or by any Borrower or any of the Company’s Affiliates;
provided that (A) such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction, (B) such indemnity shall not apply to losses, claims,
damages, liabilities or related expenses that result from disputes solely
between Indemnitees (other than disputes involving claims against any Person in
its capacity as, or fulfilling its role as, an arranger or Agent or agent or
similar role in respect of this Agreement) or (C) resulting from material
breaches of the Loan Documents by the applicable Indemnitee as determined by a
final and non-appealable judgment of a court of competent jurisdiction. The
Company shall not be liable for any settlement of any actions or proceedings in
respect of this Agreement effected without the Company’s written consent (which
consent shall not be unreasonably withheld, delayed or conditioned), but if
settled with the Company’s written consent or if there is a final judgment in
any such action or proceeding or if the Company was offered the ability to
assume the defense of the action that was the subject matter of such settlement
and elected not to assume such defense, the Company agrees to indemnify and hold
harmless each Indemnitee from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement in accordance with this
paragraph. Any Borrower shall not, without the prior written consent of the
applicable Indemnitees (which shall not be unreasonably withheld), settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any claim, litigation, investigation or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnitee is a
party thereto) unless such settlement, compromise, consent or termination (i)
includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such claim, litigation, investigation or
proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such Indemnitee.
50

--------------------------------------------------------------------------------

(c)          Neither an Indemnitee nor the Company shall be liable to the
Company or any Indemnitee in connection with its activities related to the Loan
Documents or in connection with any suit, action or proceeding (x) for any
damages arising from the use by unauthorized Persons of information or materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such persons (except to the extent arising from
the bad faith, willful misconduct or gross negligence of such Indemnitee or the
Company, as applicable) or (y) for any special, indirect, consequential or
punitive damages; provided that this clause (y) shall not affect or limit the
Company’s indemnity obligations set forth in paragraph (b) above. In the case of
any claim, litigation, investigation or proceeding to which the indemnity in
this SECTION 8.5. applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company or its equity
holders or creditors, or any Indemnitee, subject to the limitations and
exclusions set forth in this paragraph and paragraph (b) above.
 
(d)          The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of any Administrative Agent
or any Lender. All amounts due under this Section shall be payable on written
demand therefor.
 
SECTION 8.6.          Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 8.7.          Waivers; Amendment. (a) No failure or delay of any
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agents and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or consent to any departure therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the Company
or any Subsidiary in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
 
(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date, the date for the payment of
any interest on any Loan or the date for the payment of any fee payable
hereunder, or waive or excuse any such payment or any part thereof, or decrease
the rate of interest on any Loan (other than as a result of a waiver of default
interest imposed pursuant to SECTION 2.12. (e)), or amend or modify SECTION
8.16., without the prior written consent of each Lender directly adversely
affected thereby, (ii) increase the Commitment, or decrease the commitment fees
of any Lender without the prior written consent of such Lender, (iii) amend or
modify the provisions of SECTION 8.4. (h) or this Section or the definition of
the “Required Lenders”, without the prior written consent of each Lender, (iv)
change SECTION 2.17. (a), SECTION 2.17. (b) or SECTION 2.17. (c) in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender directly or adversely affected thereby or (v) to
the extent any Guaranty is then in effect, release any material Guarantor
(except as such release is otherwise provided for in this Agreement or in the
other Loan Documents) without the written consent of each Lender; provided
further, however, that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Administrative Agent hereunder without the prior
written consent of such Administrative Agent. Each Lender shall be bound by any
waiver, amendment or modification authorized by this Section and any consent by
any Lender pursuant to this Section shall bind any assignee of its rights and
interests hereunder. Further, notwithstanding anything to the contrary contained
herein, if the Administrative Agents and the Company shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any provision of the Loan Documents, then the
Administrative Agents and the Company shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document.
51

--------------------------------------------------------------------------------

SECTION 8.8.          Entire Agreement. This Agreement and any separate letter
agreement with respect to fees payable to the Administrative Agents constitute
the entire contract among the parties relative to the subject matter hereof. Any
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
SECTION 8.9.          Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 8.10.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in SECTION 8.3.
 
SECTION 8.11.        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 8.12.        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, or any Affiliate
thereof, to or for the credit or obligations of the Company and the applicable
Borrowing Subsidiary now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. Each Lender
agrees promptly to notify the Company after such setoff and application made by
such Lender, but the failure to give such notice shall not affect the validity
of such setoff and application. The rights of each Lender under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender may have.
 
SECTION 8.13.        Jurisdiction; Consent to Service of Process. (a) Each of
the Company, each Borrowing Subsidiary and each Credit Party hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City, and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Agreement and the Loan Documents, or for recognition or
enforcement of any judgment in respect thereof, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
52

--------------------------------------------------------------------------------

(b)          Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or thereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement and the
Loan Documents in any New York State or Federal court referred to in SECTION
8.13. (a) and agrees that any such suit, action or proceeding shall be brought
in such court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in SECTION 8.1. (a). Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 8.14.        Waiver of Jury Trial. Each party hereto hereby waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any litigation directly or indirectly arising out of,
under or in connection with this Agreement or any other Loan Document. Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and other parties hereto have been induced to enter into
this Agreement by, among other things, the mutual waivers and certification in
this Section.
 
SECTION 8.15.        [Reserved].
 
SECTION 8.16.        Guaranty. In order to induce the Lenders to make Loans to
the applicable Borrowing Subsidiaries, the Company hereby irrevocably and
unconditionally guarantees the Borrowing Subsidiary Obligations of all the
Borrowing Subsidiaries. The Company further agrees that the Borrowing Subsidiary
Obligations may be extended and renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its agreement
hereunder notwithstanding any extension or renewal of any Borrowing Subsidiary
Obligation.
 
The Company waives promptness, diligence, presentment to, demand of payment from
and protest to the Borrowing Subsidiaries of any Borrowing Subsidiary
Obligations, and also waives notice of acceptance of its obligations and notice
of protest for nonpayment. The obligations of the Company hereunder shall be
absolute and unconditional and not be affected by (a) the failure of any Lender
or the Administrative Agents to assert any claim or demand or to enforce any
right or remedy against the Borrowing Subsidiaries under the provisions of this
Agreement or any of the other Loan Documents or otherwise; (b) any rescission,
waiver, amendment or modification of any of the terms or provisions of this
Agreement, any other Loan Documents or any other agreement; (c) the failure of
any Lender to exercise any right or remedy against any Borrowing Subsidiaries;
(d) the invalidity or unenforceability of any Loan Document; (e) any change in
the corporate existence or structure of any Borrowing Subsidiary; (f) any claims
or rights of set off that may be claimed by the Company; (g) any law,
regulation, decree or order of any jurisdiction or any event affecting any term
of any Borrowing Subsidiary Obligation; or (h) any other circumstance which
might otherwise constitute a defense available to or discharge of the Company or
a guarantor (other than payment).
 
The Company further agrees that its agreement hereunder constitutes a promise of
payment when due and not of collection, and waives any right to require that any
resort be had by any Lender to any balance of any deposit account or credit on
the books of any Lender in favor of any Borrowing Subsidiary or any other
Person.
53

--------------------------------------------------------------------------------

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Borrowing
Subsidiary Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of the Company hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Administrative Agents or
any Lender to assert any claim or demand or to enforce any remedy under this
Agreement or under any other Loan Document or any other agreement, by any waiver
or modification in respect of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Borrowing Subsidiary
Obligations, or by any other act or omission which may or might in any manner or
to any extent vary the risk of the Company or otherwise operate as a discharge
of the Company as a matter of law or equity.
 
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Borrowing Subsidiary Obligation
is rescinded or must otherwise be restored by the Administrative Agents or any
Lender upon the bankruptcy or reorganization of any of the Borrowing
Subsidiaries or otherwise.
 
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agents or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any Borrowing Subsidiary to pay
any Borrowing Subsidiary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Paying Agent, forthwith pay, or cause to be paid, in cash the amount of such
unpaid Borrowing Subsidiary Obligation. In the event that, by reason of the
bankruptcy of any Borrowing Subsidiary, (i) acceleration of Loans made to such
Borrowing Subsidiary is prevented and (ii) the Company shall not have prepaid
the outstanding Loans and other amounts due hereunder owed by such Borrowing
Subsidiary, the Company will forthwith purchase such Loans at a price equal to
the principal amount thereof plus accrued interest thereon and any other amounts
due hereunder with respect thereto. The Company further agrees that if payment
in respect of any Borrowing Subsidiary Obligation shall be due at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or similar
event, payment of such Borrowing Subsidiary Obligation in such place of payment
shall be impossible or, in the judgment of any applicable Lender, not consistent
with the protection of its rights or interests, then, at the election of any
applicable Lender, the Company shall make payment of such Borrowing Subsidiary
Obligation in New York, and shall indemnify such Lender against any losses or
expenses that it shall sustain as a result of such alternative payment.
 
Upon payment by the Company of any Borrowing Subsidiary Obligations, each Lender
shall, in a reasonable manner, assign the amount of the Borrowing Subsidiary
Obligations owed to it and paid by the Company pursuant to this guarantee to the
Company, such assignment to be pro tanto to the extent to which the Borrowing
Subsidiary Obligations in question were discharged by the Company, or make such
disposition thereof as the Company shall direct (all without recourse to any
Lender and without any representation or warranty by any Lender except with
respect to the amount of the Borrowing Subsidiary Obligations so assigned).
 
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Borrowing Subsidiary Obligations to the Lenders.
54

--------------------------------------------------------------------------------

SECTION 8.17.        [Reserved].
 
SECTION 8.18.        Confidentiality. Each of the Agents and the Lenders
expressly agree, for the benefit of the Company and the Subsidiaries, to keep
confidential, and not to publish, disclose or otherwise divulge, information,
including material nonpublic information within the meaning of Regulation FD
promulgated by the SEC (“Regulation FD”), regarding the Company or the
Subsidiaries or their respective businesses received from the Company or its
Subsidiaries or from another Person on their behalf except that the Agents and
Lenders shall be permitted to disclose such confidential information (a) to
their respective Affiliates and their respective Affiliates’ respective
directors, officers, employees and agents, including accountants, legal counsel
and other advisors involved with the Agreement on a need- to-know basis (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (b) as requested by any state, federal or
foreign authority or examiner regulating banks or banking, (c) as may be
compelled in judicial or administrative proceeding or as otherwise required by
law or requested by a governmental authority, (d) to any rating agency on a
confidential basis, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement, the
enforcement of rights hereunder or the administration of the Loans, (f) subject
to an acknowledgement and acceptance by any applicable Person that such
information is being disseminated on a confidential basis (which may be
acknowledged and accepted in accordance with the standard syndication process of
the Arrangers or customary market standards for dissemination of such types of
information), (i) to any assignee of or participant in, or any prospective
assignee of or participant in (and any agent or professional advisor of any of
the foregoing), any of its rights or obligations under this Agreement or (ii) to
any credit insurance provider or direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative, or securitization
transaction related to the obligations under this Agreement, (g) with the
written consent of the Company or the Subsidiaries, as applicable or (h) to the
extent such information (1) becomes publicly available other than as a result of
a breach of this Section, (2) becomes available to any Agent or any Lender on a
non-confidential basis from a source other than the Company or the Subsidiaries
not in breach of a confidentiality obligation owed to the Company or a
Subsidiary (and in the case of this clause (2) the affected party receiving such
information does not have actual knowledge that such disclosure is in breach of
a confidentiality obligation owed to the Company or a Subsidiary) or (3) is
independently developed; provided that the restrictions of this SECTION 8.18.
shall not apply to information pertaining to this Agreement routinely provided
by arrangers to market data collectors and data service providers, including
league table providers, that serve the lending industry in respect of such data
customarily provided to such entities. Any Person required to maintain the
confidentiality of information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such information as is
customarily exercised by lenders consisting of commercial banks. With respect to
disclosures pursuant to clauses (b) and (c) of this Section (except with respect
to any auditor examination conducted by bank accountants or any governmental
bank regulatory authority exercising examination or regulatory authority), to
the extent practicable and permitted under applicable law, rule or regulation,
each Lender and the Administrative Agents shall inform the Company promptly
after receipt of such request and if permissible, before disclosure of such
confidential information. It is understood and agreed that the Company, the
Subsidiaries and their respective Affiliates may rely upon this SECTION 8.18.
for any purpose, including without limitation to comply with Regulation FD.
 
SECTION 8.19.          USA PATRIOT Act. Each Lender hereby notifies the
Borrowers and any Guarantor that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it may be required to obtain, verify and record information that
identifies the Borrowers and any Guarantor, which information includes the name
and address of each Borrower and each Guarantor and other information that will
allow such Lender to identify the Borrowers and any Guarantor in accordance with
the Patriot Act. Each Borrower and each Guarantor shall provide, to the extent
commercially reasonable, such information as is reasonably requested by the
Administrative Agents or a Lender to comply with the Patriot Act.
55

--------------------------------------------------------------------------------

SECTION 8.20.        No Fiduciary Duty. Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this Section, the “Lenders”)
may have economic interests that conflict with those of the Borrowers, their
stockholders and/or their Affiliates. Each Borrower agrees that nothing in the
Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary duty between any Lender, on the one hand, and such
Borrower, its stockholders or its Affiliates, on the other. The Borrowers
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrowers, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Borrower, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Borrower, its stockholders or its Affiliates on other matters) and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Borrower, its management, stockholders, creditors or any other Person
with respect to the transactions contemplated hereby. Each Borrower acknowledges
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. The Company agrees that it
will not assert any claim against any Lender based on an alleged breach of
fiduciary duty by such Lender in connection with this Agreement and the
transactions contemplated hereby.
 
SECTION 8.21.        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
56

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
BRISTOL-MYERS SQUIBB COMPANY, as the Company
       
By:
/s/ Jeffrey Galik
   
Name: Jeffrey Galik
   
Title: Senior Vice President and Treasurer
       
By:


   
Name: Katherine Kelly
   
Title: Corporate Secretary


[Signature Page to 364-Day Revolving Loan Credit Facility]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 
BRISTOL-MYERS SQUIBB COMPANY, as the Company
       
By:


   
Name: Jeffrey Galik
   
Title: Senior Vice President and Treasurer
       
By:
/s/ Katherine Kelly
   
Name: Katherine Kelly
   
Title: Corporate Secretary



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
CITIBANK, N.A., as Administrative Agent
       
By:
/s/ Pranjal Gambhir
   
Name: Pranjal Gambhir
   
Title: Vice President



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
       
By:
/s/ Joseph McShane
   
Name: Joseph McShane
   
Title: Vice President


[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
CITIBANK, N.A., as a Lender
       
By:
/s/ Pranjal Gambhir
   
Name: Pranjal Gambhir
   
Title: Vice President



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as a Lender
       
By:
/s/ Joseph McShane
   
Name: Joseph McShane
   
Title: Vice President



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK, N.A., as a Lender
       
By:
/s/ Anish Shah
   
Name: Anish Shah
   
Title: Authorized Signatory




[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
DEUTSCHE BANK AG NEW YORK BRANCH. as a Lender
       
By:
/s/ Ming K. Chu
   
Name: Ming K. Chu
   
Title: Director
       
By:
/s/ Virginia Cosenza
   
Name: Virginia Cosenza

   
Title: Vice President



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
U.S. Bank National Association, as a Lender
       
By:
/s/ Ryan M. Black
   
Name: Ryan M. Black
   
Title: Vice President



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
MUFG BANK, LTD., as a Lender
       
By:
/s/ David Meisner
   
Name: David Meisner
   
Title: Vice President



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
SOCIETE GENERALE, as a Lender
       
By:
/s/ Kimberly Metzger
   
Name: Kimberly Metzger
   
Title: Director



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
The Northern Trust Company, as a Lender
       
By:
/s/ Andrew D. Holtz
   
Name: Andrew D. Holtz
   
Title: Senior Vice President



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
BNP Paribas, as a Lender
       
By:
/s/ Christopher Sked
   
Name: Christopher Sked
   
Title: Managing Director
       
By:
/s/ Ade Adedeji
   
Name: Ade Adedeji
   
Title: Vice President



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
Sumitomo Mitsui Banking Corporation, as a Lender
       
By:
/s/ Katsuyuki Kubo
   
Name: Katsuyuki Kubo
   
Title: Managing Director



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
HSBC Bank USA, N.A., as a Lender
       
By:
/s/ Iain Stewart
   
Name: Iain Stewart
   
Title: Managing Director



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Robert Novak
   
Name: Robert Novak
   
Title: Vice President



[Signature Page to 364-Day Revolving Loan Credit Facility]


--------------------------------------------------------------------------------

 
Mizuho Bank, Ltd., as a Lender
       
By:
/s/ Tracy Rahn
   
Name: Tracy Rahn
   
Title: Authorized Signatory



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
THE BANK OF NOVA SCOTIA, as a Lender
       
By:
/s/ Michelle C. Phillips
   
Name: Michelle C. Phillips
   
Title: Managing Director



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC, as a Lender
       
By:
/s/ Ronnie Glenn
   
Name: Ronnie Glenn
   
Title: Director



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
Santander Bank, N.A., as a Lender
       
By:
/s/ Andres Barbosa
   
Name: Andres Barbosa
   
Title: Executive Director
       
By:
/s/ Daniel Kostman
   
Name: Daniel Kostman
   
Title: Executive Director



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
THE BANK OF NEW YORK MELLON, as a Lender
       
By:
/s/ Clifford A. Mull
   
Name: Clifford A. Mull
   
Title: Director



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Jordan Harris
   
Name: Jordan Harris
   
Title: Director



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, Cayman Islands Branch, as a Lender
       
By:
/s/ John Toronto
   
Name: John Toronto
   
Title: Authorized Signatory
       
By:
/s/ Emerson Almeida

   
Name: Emerson Almeida
   
Title: Authorized Signatory



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

 
Standard Chartered Bank, as a Lender
       
By:
/s/ Daniel Mattern
   
Name: Daniel Mattern
   
Title:

Associate Director 
Standard Chartered Bank



[Signature Page to 364-Day Revolving Loan Credit Facility]

--------------------------------------------------------------------------------

SCHEDULE 2.1
 
COMMITMENTS

--------------------------------------------------------------------------------

Lender Commitment
Lender
 
Commitment
Morgan Stanley Bank, N.A.
 
125,000,000
MUFG Bank, Ltd.
 
125,000,000
Citibank, N.A.
 
125,000,000
JPMorgan Chase Bank, N.A.
 
125,000,000
Barclays Bank PLC
 
125,000,000
BNP Paribas
 
125,000,000
Credit Suisse AG, Cayman Islands Branch
 
125,000,000
Deutsche Bank, AG New York Branch
 
125,000,000
HSBC Bank USA, N.A.
 
125,000,000
Mizuho Bank, Ltd.
 
125,000,000
Sumitomo Mitsui Banking Corporation
 
125,000,000
Wells Fargo Bank, National Association
 
125,000,000
Société Générale
 
87,500,000
Standard Chartered Bank
 
87,500,000
U.S. Bank National Association
 
87,500,000
Bank of New York Mellon
 
50,000,000
PNC Bank, National Association
 
50,000,000
Santander Bank, N.A.
 
50,000,000
The Bank of Nova Scotia
 
50,000,000
The Northern Trust Company
 
37,500,000
Total
 
$2,000,000,000

--------------------------------------------------------------------------------


EXHIBIT A
 
FORM OF BORROWING REQUEST
 
Citibank, N.A.
as Administrative Agent
for the Lenders referred to below,
c/o Citibank, N.A.
388 Greenwich Street
New York, NY 10013
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, Bristol-Myers Squibb Company (the “Company”), refers to the
364- Day Revolving Credit Facility Agreement, dated as of January 25, 2019 (as
it may hereafter be amended, modified, extended or restated from time to time,
the “Agreement”), among the Company, the Borrowing Subsidiaries, the Lenders
named therein, Citibank, N.A. and JPMorgan Chase Bank, N.A., as Administrative
Agents, and the other Agents party thereto from time to time. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.
 
The Company hereby [gives you] [confirms its prior oral] notice to you pursuant
to SECTION 2.3. of the Agreement that it [requests] [has requested] a Borrowing
under the Agreement [on behalf of], and in that connection sets forth below the
terms on which such Borrowing [is] [has been] requested to be made:
 
Date of Borrowing1
 
Principal amount of Borrowing2
 
Interest rate basis3
 
Interest Period and the last day
thereof4
 

 
Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Company [and the applicable Borrower] shall be deemed to have
represented and warranted that the conditions to lending specified in SECTION
4.2. (a) and SECTION 4.2. (b) of the Agreement have been satisfied. Any amounts
borrowed shall be deposited in the Paying Agent’s account number
[______________].



--------------------------------------------------------------------------------

1
Must be a Business Day.



2
Not less than $10,000,000 (and in integral multiples of $1,000,000) and not
greater than the total Commitments then available.



3
Eurocurrency Loan or ABR Loan.



4
Which shall be subject to the definition of “Interest Period” and end not later
than the Maturity Date.

--------------------------------------------------------------------------------

  Very truly yours,      
BRISTOL-MYERS SQUIBB COMPANY
       
By:

 
   
Name

    Title:


--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agents below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.
Assignor:
           
2.
Assignee:
       
[and is an existing Lender / an Affiliate of an existing Lender ([identify
Lender])1]
     
3.
Borrower(s):
           
4.
Administrative Agents:
Citibank, N.A. and JPMorgan Chase Bank, N.A., as Administrative Agents under the
Credit Agreement
     
5.
Credit Agreement:
The 364-Day Revolving Credit Facility Agreement, dated as of January 25, 2019
(as it may hereafter be amended, modified, extended or restated from time to
time, the “Credit Agreement”), among Bristol-Myers Squibb Company (the
“Company”), the


--------------------------------------------------------------------------------

1
Select as applicable.

--------------------------------------------------------------------------------

   
Borrowing Subsidiaries,the Lenders named therein, Citibank, N.A. and JPMorgan
Chase Bank, N.A., as Administrative Agents, and the Agents party thereto from
time to time.
     
6.
Assigned Interest:
 



Aggregate Amount of
Commitment/Loans for all Lenders
Amount of
Commitment/Loans Assigned
Percentage Assigned of
Commitment/Loans2
 $
 $
%
 $
 $
%
 $
 $
%



Effective Date: ____________________, 201_ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee agrees to deliver to Citibank, N.A., as Administrative Agent, a
completed administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company and its Affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR
 
 
 
NAME OF ASSIGNOR



 
By:
 
 
 
Title:



 
ASSIGNEE
 
 
 
NAME OF ASSIGNEE


 
By:
 
 
 
Title:




--------------------------------------------------------------------------------

2      Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders.

--------------------------------------------------------------------------------

 
[Consented to and]3 Accepted:
 
 
 
 
CITIBANK, N.A., as
Administrative Agent
 
 
 
 
By
 
 
 
Title:
 
 
 
 
[Consented to:]4
 
 
 
 
By    
 
Title:
 




--------------------------------------------------------------------------------

3
To be added only if the consent of the Administrative Agents is required by the
terms of the Credit Agreement.

 

4
To be added only if the consent of the Company and/or other parties is required
by the terms of the Credit Agreement.

--------------------------------------------------------------------------------



ANNEX 1
 
364-DAY REVOLVING CREDIT FACILITY AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
 
1.            Representations and Warranties.
 
1.1          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to SECTION 5.3. thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Agents or any
other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the Agents,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.            Payments. From and after the Effective Date, Citibank, N.A., as
Paying Agent, shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.
 
3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by email or telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.


--------------------------------------------------------------------------------

EXHIBIT C
 
[Reserved]

--------------------------------------------------------------------------------

EXHIBIT D
 
FORM OF BORROWING SUBSIDIARY AGREEMENT
 
Citibank, N.A.,
as Administrative Agent
for the Lenders referred to below,
c/o Citibank, N.A.
388 Greenwich Street
New York, NY 10013
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, Bristol-Myers Squibb Company (the “Company”), refers to the
364- Day Revolving Credit Facility Agreement, dated as of January 25, 2019 (as
it may hereafter be amended, modified, extended or restated from time to time,
the “Agreement”), among the Company, the Borrowing Subsidiaries, the Lenders
named therein, Citibank, N.A. and JPMorgan Chase Bank, N.A., as Administrative
Agents, and the other Agents party thereto from time to time. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.
 
The Company and [Name of Borrowing Subsidiary] (the “Designated Borrowing
Subsidiary”) confirm that the Designated Borrowing Subsidiary is a Wholly Owned
Subsidiary. The Designated Borrowing Subsidiary hereby agrees to be bound in all
respects by the terms of the Agreement, including without limitation, ARTICLE IV
thereof, and to perform all of the obligations of a Borrowing Subsidiary
thereunder. Each reference to a Borrowing Subsidiary in the Agreement shall be
deemed to include the Designated Borrowing Subsidiary.
 
The Company hereby ratifies and confirms the guarantee set forth in SECTION
8.16. of the Agreement with respect to all Loans made by any Lender to the
Designated Borrowing Subsidiary.
 
The address to which communications to the Designated Borrowing Subsidiary under
the Agreement should be directed is:
 
[Name of Borrowing Subsidiary]
[Address]
Taxpayer ID: [   ]
 

The Designated Borrowing Subsidiary hereby agrees to provide the Lenders with
any additional information and documentation reasonably requested that will
allow such Lender to identify the Designated Borrowing Subsidiary in accordance
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October
26, 2001)) including, without limitation, a Beneficial Ownership Certificate to
the extent such Designated Borrowing Subsidiary qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation.
 
This instrument shall be construed in accordance with and governed by the laws
of the State of New York. Loan proceeds should be deposited as provided in the
Agreement.

--------------------------------------------------------------------------------

Upon the execution of this Borrowing Subsidiary Agreement by the Company and the
Designated Borrowing Subsidiary, and the acceptance by the Paying Agent, the
Designated Borrowing Subsidiary shall become a Borrowing Subsidiary under the
Agreement as though it were an original party thereto and shall be entitled to
borrow under the Agreement upon the satisfaction of the conditions precedent set
forth in SECTION 4.2. (a) and SECTION 4.2. (b) of the Agreement.
 
 
Very truly yours,
 
 
 
 
BRISTOL-MYERS SQUIBB COMPANY
 
 
 
 
By:
 
 
 
Name
 
 
Title:
 
 
 
 
[DESIGNATED BORROWING SUBSIDIARY]
 
 
 
  By:       Name     Title:



Accepted as of the date first above written.
 
CITIBANK, N.A., as Administrative Agent
 
By:
 
 
 
Name
 
 
Title:
 


--------------------------------------------------------------------------------

 EXHIBIT E
 
FORM OF BORROWING SUBSIDIARY TERMINATION
 
Citibank, N.A.,
as Administrative Agent
for the Lenders referred to below,
c/o Citibank, N.A.
388 Greenwich Street
New York, NY 10013
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, Bristol-Myers Squibb Company (the “Company”), refers to the
364- Day Revolving Credit Facility Agreement, dated as of January 25, 2019 (as
it may hereafter be amended, modified, extended or restated from time to time,
the “Agreement”), among the Company, the Borrowing Subsidiaries, the Lenders
named therein, Citibank, N.A. and JPMorgan Chase Bank, N.A., as Administrative
Agents, and the other Agents party thereto from time to time. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.
 
The Company hereby elects to terminate the status of [Name of Borrowing
Subsidiary] (the “Terminated Borrowing Subsidiary”) as a Designated Borrowing
Subsidiary for purposes of the Agreement. The Company represents and warrants
that no Loans made to the Terminated Borrowing Subsidiary are outstanding as of
the date hereof and that all principal and interest on all amounts payable by
the Terminated Borrowing Subsidiary pursuant to the Agreement have been paid in
full on or prior to the date hereof.
 
This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
 
 
Very truly yours,
 
 
 
 
BRISTOL-MYERS SQUIBB COMPANY
 
 
 
 
By:
 
 
 
Name
    Title:

--------------------------------------------------------------------------------

EXHIBIT F-1
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the 364-Day Revolving Credit Facility Agreement, dated as
of January 25, 2019 (as it may hereafter be amended, modified, extended or
restated from time to time, the “Credit Agreement”), among Bristol-Myers Squibb
Company, the Borrowing Subsidiaries, the Lenders named therein, and Citibank,
N.A. and JPMorgan Chase Bank, N.A., as Administrative Agents, and the other
Agents party thereto from time to time. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.
 
Pursuant to the provisions of SECTION 2.16. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a 10-percent shareholder of the Company within the meaning of Section
881(c)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code and (v)
the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished the Paying Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Paying Agent and (2) the undersigned shall have at all times
furnished the Company and the Paying Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.


[NAME OF LENDER]
 
By:
 
 
 
Name:
 
 
Title:
 

 
Date: _____________, 201_


--------------------------------------------------------------------------------

EXHIBIT F-2
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the 364-Day Revolving Credit Facility Agreement, dated as
of January 25, 2019 (as it may hereafter be amended, modified, extended or
restated from time to time, the “Credit Agreement”), among Bristol-Myers Squibb
Company, the Borrowing Subsidiaries, the Lenders named therein, and Citibank,
N.A. and JPMorgan Chase Bank, N.A., as Administrative Agents, and the other
Agents party thereto from time to time. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.
 
Pursuant to the provisions of SECTION 2.16. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a 10-percent shareholder of the Company within
the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished the Paying Agent and the Company with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the Paying
Agent and (2) the undersigned shall have at all times furnished the Company and
the Paying Agent with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.


[NAME OF LENDER]
 
By:
 
 
 
Name:
 
 
Title:
 

 
Date: _____________, 201_


--------------------------------------------------------------------------------

EXHIBIT F-3
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the 364-Day Revolving Credit Facility Agreement, dated as
of January 25, 2019 (as it may hereafter be amended, modified, extended or
restated from time to time, the “Credit Agreement”), among Bristol-Myers Squibb
Company, the Borrowing Subsidiaries, the Lenders named therein, Citibank, N.A.
and JPMorgan Chase Bank, N.A., as Administrative Agents, and the other Agents
party thereto from time to time. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.
 
Pursuant to the provisions of SECTION 2.16. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank extending credit pursuant to a loan agreement entered into in
the ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a 10-percent shareholder of the
Company within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF PARTICIPANT]
 
By:
 
 
 
Name:
 
 
Title:
 

 
Date: _____________, 201_


--------------------------------------------------------------------------------

EXHIBIT F-4
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the 364-Day Revolving Credit Facility Agreement, dated as
of January 25, 2019 (as it may hereafter be amended, modified, extended or
restated from time to time, the “Credit Agreement”), among Bristol-Myers Squibb
Company, the Borrowing Subsidiaries, the Lenders named therein, Citibank, N.A.
and JPMorgan Chase Bank, N.A., as Administrative Agents, and the other Agents
party thereto from time to time. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.
 
Pursuant to the provisions of SECTION 2.16. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a
10-percent shareholder of the Company within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF PARTICIPANT]
 
By:
 
 
 
Name:
 
 
Title:
 

 
Date: _____________, 201_


--------------------------------------------------------------------------------

